Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 1 of 66 PageID #: 6246




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

    CAPELLA PHOTONICS, INC.,
                    Plaintiff,
             v.
                                                                Case No. 2:20-cv-00076-JRG
    FUJITSU NETWORK COMMUNICATIONS,
    INC.,
                    Defendant.

    CAPELLA PHOTONICS, INC.,

                    Plaintiff,

            v.                                                  Case No. 2:20-cv-00077-JRG
    INFINERA CORPORATION, TELLABS, INC.,
    TELLABS OPERATIONS INC., CORIANT
    AMERICA INC., AND CORIANT (USA) INC.,
                    Defendants.

           CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

      This Order addresses the claim-construction disputes presented by the parties in Case No.

2:20-cv-00076-JRG (the “’076 Case”) and Case No. 2:20-cv-00077-JRG (the “’077 Case”). Before

the Court are the opening claim construction briefs of Capella Photonics, Inc. (“Plaintiff”) (’076

Case Dkt. No. 56 and ’077 Case Dkt. No. 72, respectively filed on December 8 and 9, 2020), 1 the

responses of Fujitsu Network Communications, Inc., Infinera Corporation, Tellabs, Inc., Tellabs

Operations Inc., Coriant America Inc., and Coriant (USA) Inc. (collectively “Defendants”) (’076

Case Dkt. No. 62 and ’077 Case Dkt. No. 80, both filed on December 22, 2020), and Plaintiff’s



1
 Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
are to the page numbers assigned through ECF. Substantially the same briefs and exhibits were
submitted in both cases. For simplicity, the Court cites only the ’077 Case submissions.
                                                  1
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 2 of 66 PageID #: 6247




replies (’076 Case Dkt. No. 64 and ’077 Case Dkt. No. 83, both filed on January 4, 2021). The

Court held a hearing on the issues of claim construction and claim definiteness on January 22,

2021. Having considered the arguments and evidence presented by the parties at the hearing and

in their briefing, the Court issues this Order.




                                                  2
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 3 of 66 PageID #: 6248




                                                    Table of Contents

I.     BACKGROUND ............................................................................................................... 4
II.    LEGAL PRINCIPLES ..................................................................................................... 9
       A.        Claim Construction ................................................................................................. 9
       B.        Departing from the Ordinary Meaning of a Claim Term ...................................... 11
       C.        Functional Claiming and 35 U.S.C. § 112, ¶ 6 (pre-AIA) / § 112(f) (AIA) ......... 12
       D.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................. 14
III.   CONSTRUCTION OF DISPUTED TERMS ............................................................... 16
       A.        “port(s)” and “fiber collimators . . . providing . . . port(s)” .................................. 16
       B.        “beam-deflecting element(s)” ............................................................................... 26
       C.        “. . . controllable” and “controlling . . .” ............................................................... 34
       D.        “. . . continuously controllable,” “controlling . . . continuously . . .,” and
                 “continuously controlling . . .” .............................................................................. 37
       E.        “said [beam-deflecting] elements being . . . controllable in two
                 dimensions” and “controlling . . . said beam-deflecting elements in two
                 dimensions”........................................................................................................... 42
       F.        “a control unit for controlling each of said beam-deflecting elements” ............... 46
       G.        “a processing unit . . . for . . .” .............................................................................. 49
       H.        “a power-management system configured to manage power levels of at
                 least one of the first spectral channels and the second spectral channels” ........... 52
       I.        “a servo-control assembly . . . for . . .” ................................................................. 54
       J.        “channel micromirrors,” “mirror[s],” “micromirror[s],” and
                 “micromachined mirror[s]” ................................................................................... 57
       K.        “corresponding” .................................................................................................... 61
       L.        “. . . individually . . . controllable,” “. . . individually pivotable” ......................... 63
IV.    CONCLUSION ............................................................................................................... 65




                                                                 3
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 4 of 66 PageID #: 6249




I.     BACKGROUND

     Plaintiff alleges infringement of two U.S. Patents: No. RE47,905 (the “’905 Patent”) and No.

RE47,906 (the “’906 Patent”) (collectively, the “Asserted Patents”). The ’905 and ’906 Patents are

related through continuation applications and share a substantially identical specification, outside

the claim set. 2 Each patent lists an earliest priority date of March 19, 2001.

     Each of the patents has been subject to a series of Inter Partes Reviews (IPR) and Reissue

proceedings. U.S. Patent No. RE42,368 (the parent of the ’905 Patent) was the subject of at least

six IPR proceedings: IPR2014-01166, IPR2015-00816, IPR2015-00726, IPR2015-01958,

IPR2015-00731, and IPR2015-01969. Claims 1–6, 9–13, and 15–22 were cancelled because of

these proceedings. U.S. Patent No. RE42,678 (the parent of the ’906 Patent) was the subject of at

least six IPR proceedings: IPR2014-01276, IPR2015-00894, IPR2015-00727, IPR2015-01961,

IPR2015-00739, IPR2015-01971. Claims 1–4, 9, 10, 13, 17, 19–23, 27, 29, 44–46, 53, and 61–65

were cancelled because of these proceedings. In all IPR proceedings, the Broadest Reasonable

Interpretation claim-construction standard applied. The IPR decisions were summarily affirmed

by the Federal Circuit. Capella Photonics, Inc. v. Cisco Sys., 711 F. App’x 642, 643 (Fed. Cir.

2018), cert. denied 139 S. Ct. 462 (2018). The IPR invalidity rulings were addressed in Reissue

proceedings. The ’905 Patent is a reissue of U.S. Patent No. RE42,368 (which is a reissue of U.S.

Patent No. 6,879,750 which is a continuation of U.S. Patent No. 6,687,431 which is a continuation

of U.S. Patent No. 6,625,346). The ’906 Patent is a reissue of U.S. Patent No. RE42,678 (which is

a reissue of U.S. Patent No. RE39,397 which is a reissue of U.S. Patent No. 6,625,346).




2
  For simplicity, the Court cites the ’905 Patent with the understanding that the cited material is
also in the ’906 Patent.
                                                  4
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 5 of 66 PageID #: 6250




    In general, the Asserted Patents are directed to technology for wavelength-division

multiplexing (WDM) in optical communication systems. The technology can be generally

understood with reference to Figure 2A of the patents, reproduced and annotated below. An

exemplary wavelength-separating-routing (WSR) apparatus includes an input port (110-1), a

number of output ports (110-2 – 110-N), a one-dimensional array of collimator-alignment mirrors

that correspond to the ports (array 220, mirrors 220-1 – 220-N), a wavelength-separating

diffraction grating (101), a quarter-wave plate (104), a beam-focusing lens (102), and an array of

channel micromirrors (103). An optical signal (in blue) enters through the input port, reflects off

the collimator-alignment mirror (220-1) that corresponds to the input port, and is incident upon

the diffraction grating. The diffraction grating spatially separates the optical signal into various

wavelengths (in red, green, violet), each forming a spectral channel. The various spectral channels

are separately focused (via the beam-focusing lens) on the array of channel micromirrors such that

each channel micromirror receives one of the spectral channels. Each separated spectral channel

is reflected back through the lens, diffraction grating, and a collimator-alignment mirror and out

through the corresponding output port. ’905 Patent col.6 l.59 – col.7 l.29, col.9 l.57 – col.10 l.10.




                                                  5
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 6 of 66 PageID #: 6251




    The exemplary array of channel micromirrors (103) is further described with respect to Figure

1B, reproduced and annotated below. As depicted, the reflective surface of each channel

micromirror lies in an x-y plane and the micromirrors are arranged such that each micromirror

receives one of the focused, spatially separated, spectral channels (in red, green, violet). The

micromirrors are movable such that the spectral channels reflected off the micromirrors may be

directed to one of the output ports. For example, the micromirrors may be independently pivotable

about the x-axis, enabling controlled deflection of the corresponding spectral channel in the y-axis.

Id. at col.8 ll.22–37.




                                                 6
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 7 of 66 PageID #: 6252




    The abstracts of the Asserted Patents are almost identical. The ’905 Patent’s abstract provides

(emphasis added):

       This invention provides a novel wavelength-separating-routing (WSR) apparatus
       that uses a diffraction grating to separate a multi-wavelength optical signal by
       wavelength into multiple spectral channels, which are then focused onto an array
       of corresponding channel micromirrors. The channel micromirrors are individually
       controllable and continuously pivotable to reflect the spectral channels into selected
       output ports. As such, the inventive WSR apparatus is capable of routing the
       spectral channels on a channel-by-channel basis and coupling any spectral channel
       into any one of the output ports. The WSR apparatus of the present invention may
       be further equipped with servo-control and spectral power-management
       capabilities, thereby maintaining the coupling efficiencies of the spectral channels
       into the output ports at desired values. The WSR apparatus of the present invention
       can be used to construct a novel class of dynamically reconfigurable optical add-
       drop multiplexers (OADMs) for WDM optical networking applications.

The ’906 Patent’s abstract differs only in that the first reference to “channels” in the ’905 Patent’s

abstract (emphasized above) is replaced with “characters.”

    Claim 1 of the ’905 Patent, an exemplary apparatus claim cancelled as a result of the IPR

proceedings, recites as follows:

          1. An optical add-drop apparatus comprising
          an input port for an input multi-wavelength optical signal having first spectral
            channels;
          one or more other ports for second spectral channels;
          an output port for an output multi-wavelength optical signal;
          a wavelength-selective device for spatially separating said spectral channels;
          a spatial array of beam-deflecting elements positioned such that each element
            receives a corresponding one of said spectral channels, each of said elements
            being individually and continuously controllable in two dimensions to
            reflect its corresponding spectral channel to a selected one of said ports and
            to control the power of the spectral channel reflected to said selected port.

’905 Patent col.14 ll.29–43 (original emphasis omitted; bold-italic emphasis added to denote terms

in dispute). Claim 23 of the ’905 Patent, which was added in the reissue of the ’905 Patent, recites

as follows:

           23. An optical add-drop apparatus comprising an output port and fiber
         collimators serving as an input port and one or more other ports, the apparatus
         comprising:

                                                  7
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 8 of 66 PageID #: 6253




            the fiber collimator input port for an input multi-wavelength optical signal
              having first spectral channels;
            the fiber collimator one or more other ports for second spectral channels;
            the output port for an output multi-wavelength optical signal;
            a wavelength-selective device for spatially separating said spectral channels;
            a spatial array of beam-deflecting elements positioned such that each element
              receives a corresponding one of said spectral channels, each of said elements
              being individually and continuously controllable in two dimensions to
              reflect its corresponding spectral channel to a selected one of said output port
              or the fiber collimator ports and to control the power of the spectral channel
              reflected to said output port or the fiber collimator selected port.

Id. at col.16 ll.38–58 (original emphasis omitted; bold-italic emphasis added to denote terms in

dispute).

    The parties dispute whether there is a substantial difference in claim scope between IPR-

cancelled Claim 1 and reissued Claim 23. Plaintiff maintains that the ports of cancelled Claim 1

are inherently fiber-collimator ports, that the PTAB’s conclusion to the contrary is wrong and in

any event based on a different claim-construction standard than applies in litigation, and that there

is no meaningful difference in scope between Claims 1 and 23 when properly construed under the

litigation claim-construction standard (thus avoiding intervening rights for Defendants’ actions

before issue of the ’905 Patent). Defendants maintain that the ports of IPR-cancelled Claim 1 are

not limited to fiber-collimator ports, that Plaintiff is collaterally estopped from challenging the

PTAB’s broader construction of “port,” and that there is a substantial difference in scope between

Claims 1 and 23 (thus triggering intervening rights for Defendants’ actions before issue of the ’905

Patent). The parties present a similar dispute regarding the ’906 Patent. See the parties briefing on

Defendants’ motions under Fed. R. Civ. P. 12(c): ’076 Case Dkt. Nos. 57, 63, 65, and 70; and ’077

Case Dkt. Nos. 74, 81, 87, and 91.




                                                   8
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 9 of 66 PageID #: 6254




II.      LEGAL PRINCIPLES

         A.     Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

      “The claim construction inquiry . . . begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim
                                                  9
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 10 of 66 PageID #: 6255




terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic



                                                  10
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 11 of 66 PageID #: 6256




Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the meaning of a term

in the pertinent field, but an expert’s conclusory, unsupported assertions as to a term’s definition

are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent and its prosecution

history in determining how to read claim terms.” Id. The Supreme Court has explained the role of

extrinsic evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

       B.      Departing from the Ordinary Meaning of a Claim Term

    There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the


                                                  11
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 12 of 66 PageID #: 6257




specification or during prosecution.” 3 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

(Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

in two instances: lexicography and disavowal.”). The standards for finding lexicography or

disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

    To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

    To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

       C.      Functional Claiming and 35 U.S.C. § 112, ¶ 6 (pre-AIA) / § 112(f) (AIA)

    A patent claim may be expressed using functional language. See 35 U.S.C. § 112, ¶ 6;

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347–49 & n.3 (Fed. Cir. 2015) (en banc in


3
 Some cases have characterized other principles of claim construction as “exceptions” to the
general rule, such as the statutory requirement that a means-plus-function term is construed to
cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                 12
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 13 of 66 PageID #: 6258




relevant portion). Section 112, Paragraph 6, provides that a structure may be claimed as a “means

. . . for performing a specified function” and that an act may be claimed as a “step for performing

a specified function.” Masco Corp. v. United States, 303 F.3d 1316, 1326 (Fed. Cir. 2002).

    But § 112, ¶ 6 does not apply to all functional claim language. There is a rebuttable

presumption that § 112, ¶ 6 applies when the claim language includes “means” or “step for” terms,

and that it does not apply in the absence of those terms. Masco Corp., 303 F.3d at 1326;

Williamson, 792 F.3d at 1348. The presumption stands or falls according to whether one of

ordinary skill in the art would understand the claim with the functional language, in the context of

the entire specification, to denote sufficiently definite structure or acts for performing the function.

See Media Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1372 (Fed. Cir. 2015)

(§ 112, ¶ 6 does not apply when “the claim language, read in light of the specification, recites

sufficiently definite structure” (quotation marks omitted) (citing Williamson, 792 F.3d at 1349;

Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 1099 (Fed. Cir. 2014))); Williamson, 792 F.3d

at 1349 (§ 112, ¶ 6 does not apply when “the words of the claim are understood by persons of

ordinary skill in the art to have sufficiently definite meaning as the name for structure”); Masco

Corp., 303 F.3d at 1326 (§ 112, ¶ 6 does not apply when the claim includes an “act” corresponding

to “how the function is performed”); Personalized Media Communications, L.L.C. v. International

Trade Commission, 161 F.3d 696, 704 (Fed. Cir. 1998) (§ 112, ¶ 6 does not apply when the claim

includes “sufficient structure, material, or acts within the claim itself to perform entirely the recited

function . . . even if the claim uses the term ‘means.’” (quotation marks and citation omitted)).

    When it applies, § 112, ¶ 6 limits the scope of the functional term “to only the structure,

materials, or acts described in the specification as corresponding to the claimed function and

equivalents thereof.” Williamson, 792 F.3d at 1347. Construing a means-plus-function limitation



                                                   13
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 14 of 66 PageID #: 6259




involves multiple steps. “The first step . . . is a determination of the function of the means-plus-

function limitation.” Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc., 248 F.3d 1303, 1311

(Fed. Cir. 2001). “[T]he next step is to determine the corresponding structure disclosed in the

specification and equivalents thereof.” Id. A “structure disclosed in the specification is

‘corresponding’ structure only if the specification or prosecution history clearly links or associates

that structure to the function recited in the claim.” Id. The focus of the “corresponding structure”

inquiry is not merely whether a structure is capable of performing the recited function, but rather

whether the corresponding structure is “clearly linked or associated with the [recited] function.”

Id. The corresponding structure “must include all structure that actually performs the recited

function.” Default Proof Credit Card Sys. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1298 (Fed.

Cir. 2005). However, § 112 does not permit “incorporation of structure from the written

description beyond that necessary to perform the claimed function.” Micro Chem., Inc. v. Great

Plains Chem. Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999).

    For § 112, ¶ 6 limitations implemented by a programmed general-purpose computer or

microprocessor, the corresponding structure described in the patent specification must include an

algorithm for performing the function. WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339,

1349 (Fed. Cir. 1999). The corresponding structure is not a general-purpose computer but rather

the special purpose computer programmed to perform the disclosed algorithm. Aristocrat Techs.

Austl. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).

       D.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

    Patent claims must particularly point out and distinctly claim the subject matter regarded as

the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence, must

“inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails § 112, ¶ 2
                                                 14
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 15 of 66 PageID #: 6260




and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from

the perspective of one of ordinary skill in the art as of the time the application for the patent was

filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit to

comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson

Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in

effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed.

Cir. 2012).

    When a term of degree is used in a claim, “the court must determine whether the patent

provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

used in a claim, “the court must determine whether the patent’s specification supplies some

standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

F.3d 1342, 1351 (Fed. Cir. 2005). The standard “must provide objective boundaries for those of

skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).

    In the context of a claim governed by 35 U.S.C. § 112, ¶ 6, the claim is invalid as indefinite

if the claim fails to disclose adequate corresponding structure to perform the claimed function.

Williamson, 792 F.3d at 1351–52. The disclosure is inadequate when one of ordinary skill in the

art “would be unable to recognize the structure in the specification and associate it with the

corresponding function in the claim.” Id. at 1352.




                                                  15
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 16 of 66 PageID #: 6261




III.       CONSTRUCTION OF DISPUTED TERMS

           A.      “port(s)” and “fiber collimators . . . providing . . . port(s)”

           Disputed Term 4                 Plaintiff’s Proposed           Defendants’ Proposed
                                               Construction                    Construction
    “port(s)”                         fiber collimator port(s)         plain and ordinary meaning

    •   ’905 Patent Claims 1, 15,
        16, 19, 23, 47, 49, 51
    •   ’906 Patent Claims 61,
        115, 133
    “fiber collimators . . .          fiber collimators providing      plain and ordinary meaning
    providing . . . port(s)”          and serving as port(s)

    •   ’906 Patent Claims 1, 21,
        31, 37, 44, 68, 89, 100,
        115

        Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The “ports” of the claims are limited to fiber-collimator ports and do not

encompass “the openings on ‘circulators.’” This nature of the claimed ports is specified as a feature

of the “present invention” of the ’905 and ’906 Patents (citing ’905 Patent col.3 l.66 – col.4 l.2).

And in all the described embodiments in the patents, “fiber collimators serve as the physical

structure of the claimed ports.” The only discussion of circulators in the patents is in the

background section, which disparages circulators and structurally distinguishes circulators from

the ports to which they may be coupled. Finally, Plaintiff reiterated in Inter Partes Reviews of

patents’ parents that the claimed ports are fiber-collimator ports. Dkt. No. 72 at 8–15. 5


4
  For all term charts in this order, the Court includes the highest-level claims of each dependency
chain that include the term and that is identified by the parties in their Patent Rule 4-5(d) Joint
Claim Construction Chart (Dkt. No. 90).
5
  All docket citations in the Construction of Disputed Terms section are to the ’077 Case.
                                                    16
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 17 of 66 PageID #: 6262




    In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’905 figs.1A, 1D, col.2 ll.44–45, col.2 ll.48–

49, col.2 l.59, col.3 ll.2–5, col.3 ll.13–32, col.3 l.66 – col.4 l.2, col.4 ll.37–38, col.7 ll.4–7, col.8

ll.36–37, col.9 ll.20–21, col.9 ll.38–39, col.10 ll.32–33, col.10 ll.39–40, col.10 ll.49–52, col.11

ll.5–7; POR IPR2014-01166 6 at 2, 6–7, 31–32 (Plaintiff’s Ex. 13, Dkt. No. 72-19 at 10, 14–15,

39–40); Appeal Brief 7 at 12–13 (Plaintiff’s Ex. 15, Dkt. No. 72-21 at 22–23). Extrinsic evidence:

Merriam-Webster Dictionary Online, “provide” 8 (Plaintiff’s Ex. 5, Dkt. No. 72-11); Sergienko

Dep. 9 at 67:12 – 68:21 (Plaintiff’s Ex. 14, Dkt. No. 72-20 at 4–8); Sergienko Decl. 10 ¶¶ 158, 167–

68 (Dkt. No. 72-1).

    Defendants respond: The term “port” in the ’905 and ’906 Patents is used according to its

ordinary meaning (a “point of entry or exit of light”), which is not limited to a fiber-collimator

port and plainly encompasses circulator ports. Similarly, a fiber collimator “providing” a port is

broader than a fiber collimator “providing and serving as” a port. The claims specify where a port

is limited to a fiber-collimator port and otherwise allow that a port is not so limited. Indeed, in

Inter Partes Review of the ’905 and ’906 Patents’ parents, the PTAB expressly rejected: (1) that

“port” in the claims is limited to a fiber-collimator port and (2) that a fiber collimator “providing”

a port is limited to a fiber collimator serving as a port. The PTAB further held that “port” plainly

encompasses circulator ports, and subsequently held claims invalid. These rulings were affirmed



6
  Patent Owner Response to the Petition, Cisco Systems, Inc. v. Capella Photonics, Inc.,
IPR2014-01166 (Patent No. RE42,368) (P.T.A.B. May 7, 2015), paper 19.
7
  Principal Brief for Appellant, Capella Photonics, Inc. v. Cisco Systems, Inc. et al., Nos. 2016-
2394, 2016-2395, 2017-1105, 2017-1106, 2017-1107, 2017-1108 (Fed. Cir. Feb. 13, 2017), Dkt.
No. 48.
8
  https://www.merriam-webster.com/dictionary/provide#
9
  Remote Videoconferenced Videotaped Deposition of Dr. Alexander Sergienko (Nov. 18,
2020).
10
   Declaration of Alexander Sergienko (Nov. 6, 2020).
                                                   17
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 18 of 66 PageID #: 6263




by the Federal Circuit. In subsequent reissue proceedings, claims were modified or added to

specify that some, but not all, claimed ports were fiber-collimator ports. The surrendered patents

then reissued as the ’905 and ’906 Patents. Dkt. No. 80 at 8–19.

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’905 Patent, at [57] Abstract, fig.1A, col.5

ll.54–61, col.7 ll.1–10, col.11 ll.25–38, col.11 l.57 – col.12 l.11, col.12 l.62 – col.13 l.3, col.13

ll.40–53; ’906 Patent col.1 ll.34–36; ’905 Patent File Wrapper 11 June 29, 2018 Reissue Application

Declaration by the Assignee (Defendants’ Ex. K, Dkt. No. 80-12 at 28), March 25, 2019

Preliminary Amendment at Appendix (Defendants’ Ex. K, Dkt. No. 80-12 at 7), June 26, 2019

Office Action at 5 (Defendants’ Ex. K, Dkt. No. 80-12 at 4), July 30, 2019 Response at 13

(Defendants’ Ex. K, Dkt. No. 80-12 at 2); ’906 Patent File Wrapper 12 June 29, 2018 Reissue

Application Declaration by the Assignee (Defendants’ Ex. L, Dkt. No. 80-13 at 37), March 25,

2019 Preliminary Amendment at 41 (Defendants’ Ex. L, Dkt. No. 80-13 at 9), June 26, 2019 Office

Action at 10 (Defendants’ Ex. L, Dkt. No. 80-13 at 6), July 30, 2019 Response at 29 (Defendants’




11
   Defendants’ Exhibit K (Dkt. No. 80-12) is a variety of document segments that are ostensibly
from the ’905 Patent file wrapper. Dkt. No. 80-1 at ¶ 12. In many instances, the Court was
unable to ascertain the nature of the various documents from the exhibit because Defendants did
not submit sufficient portions of the documents. The Court’s characterization of the individual
documents in Exhibit K comes from the Court’s review of the file wrapper available on the
USPTO’s Public Patent Application Information Retrieval database, available at
https://portal.uspto.gov/pair/PublicPair, and on the USPTO’s Patent Center database, available at
https://patentcenter.uspto.gov/#!/.
12
   Defendants’ Exhibit L (Dkt. No. 80-13) is a variety of document segments that are ostensibly
from the ’906 Patent file wrapper. Dkt. No. 80-1 at ¶ 13. In many instances, the Court was
unable to ascertain the nature of the various documents from the exhibit because Defendants did
not submit sufficient portions of the documents. The Court’s characterization of the individual
documents in Exhibit L comes from the Court’s review of the file wrapper available on the
USPTO’s Public Patent Application Information Retrieval database, available at
https://portal.uspto.gov/pair/PublicPair, and on the USPTO’s Patent Center database, available at
https://patentcenter.uspto.gov/#!/.
                                                 18
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 19 of 66 PageID #: 6264




Ex. L, Dkt. No. 80-13 at 3); U.S. Patent Application No. 60/277,217 at 3, fig.9 (Defendants’ Ex.

B, Dkt. No. 80-3 at 5, 8); Sergienko IPR Dep. 13 at 95:14–17 (Defendants’ Ex. Q, Dkt. No. 80-18

at 20); Final Written Decision IPR2014-01166 14 at 12–16, 26–28 (Defendants’ Ex. E, Dkt. No.

80-6 at 13–17, 27–29); Final Written Decision IPR2014-01276 15 at 12–16, 27–28 (Defendants’

Ex. F, Dkt. No. 80-7 at 13–17, 28–29). Extrinsic evidence: Willner Decl. 16 ¶¶ 126–50 (Dkt. No.

80-41); Willner Decl. Ex. C (Dkt. No. 80-44); Willner Decl. Ex. D (Dkt. No. 80-45); Sergienko

Dep. at 64:7–16, 79:20 – 80:19, 91:18 – 92:1, 92:17 – 93:11, 94:1–5, 96:3–14, 103:21 – 104:10,

114:14 – 117:1 (Defendants’ Ex. R, Dkt. No. 80-19 at 5–11, 13–15, 19–22); Wilde Dep. 17 at 44:5

– 45:11 (Defendants’ Ex. T, Dkt. No. 80-21 at 7–8).

     Plaintiff replies: The PTAB’s IPR rulings that the ports of the claims are not limited to fiber-

collimator ports were based on the Broadest Reasonable Interpretation claim-construction standard

rather than the litigation standard that governs here. During the Reissue proceedings, the claims

were amended “merely to clarify that claims from the original [RE42,368] and [RE42,678] patents

were limited to fiber collimators providing and serving as input and output ‘ports.’” “The edits to

the claims make this clear, but do not change the scope of the claims under Phillips.” In fact, in

seeking reissue of the RE42,368 and RE42,768 patents, Plaintiff declared to the USPTO that the

claims were being amended to express limitations that are implied under the Phillips claim-

construction standard. Dkt. No. 83 at 4–10.




13
   Videotaped Deposition of Alexander V. Sergienko, Cisco Systems, Inc. v. Capella Photonics,
Inc., IPR2014-01166 (Patent No. RE42,368) (P.T.A.B. June 30, 2015), exhibit 1039.
14
   Final Written Decision, Cisco Systems, Inc. et al. v. Capella Photonics, Inc., IPR2014-01166
(Patent No. RE42,368) (P.T.A.B. Jan. 28, 2016), paper 44.
15
   Final Written Decision, Cisco Systems, Inc. et al. v. Capella Photonics, Inc., IPR2014-01276
(Patent No. RE42,678) (P.T.A.B. Feb. 17, 2016), paper 40.
16
   Declaration of Dr. Alan Willner Regarding Claim Construction (Nov. 6., 2020).
17
   Deposition of Jeffrey Wilde (Dec. 10, 2020) (Rough Draft, Uncertified Transcript).
                                                 19
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 20 of 66 PageID #: 6265




     Plaintiff cites further intrinsic evidence to support its position: ’905 Patent figs. 2A–2B, 3–

4B, col. 3 l.63 – col.6 l.37, col.7 ll.1–10, col.8 ll.58–59, col.9 ll.34–40, col.9 ll.62–65, col.10 ll.52–

54, col.11 ll.28–30, col.11 ll.63–66, col.13 ll.44–47; ’905 Patent File Wrapper June 29, 2018

Reissue Application Declaration by the Assignee at 2 (Defendants’ Ex. K, Dkt. No. 80-12 at 29),

June 29, 2018 Preliminary Amendment at 11–15 (Defendants’ Ex. K, Dkt. No. 80-12 at 19–23),

June 26, 2019 Office Action at 6–7 (Defendants’ Ex. K, Dkt. No. 80-12 at 5–6). July 30, 2019

Response at 13–14 (Defendants’ Ex. K, Dkt. No. 80-12 at 2–3); ’906 Patent File Wrapper June 29,

2018 Reissue Application Declaration by the Assignee at 2 (Defendants’ Ex. L, Dkt. No. 80-13 at

38), June 29, 2018 Preliminary Amendment at 19–22 (Defendants’ Ex. L, Dkt. No. 80-13 at 29–

32), June 26, 2019 Office Action at 10–11 (Defendants’ Ex. L, Dkt. No. 80-13 at 6–7), July 30,

2019 Response at 28–29 (Defendants’ Ex. L, Dkt. No. 80-13 at 3); POR IPR2014-01166

(Plaintiff’s Ex. 13, Dkt. No. 72-19); POR IPR2014-01276 18 (Plaintiff’s Ex. 29, Dkt. No. 72-35);

POR IPR2015-00726 19 (Plaintiff’s Ex. 30, Dkt. No. 72-36); POR IPR2015-00727 20 (Plaintiff’s

Ex. 31, Dkt. No. 72-37); POR IPR2015-00731 21 (Plaintiff’s Ex. 32, Dkt. No. 72-38); POR

IPR2015-00739 22 (Plaintiff’s Ex. 33, Dkt. No. 72-39); POPR IPR2015-00816 23 (Plaintiff’s Ex. 34,




18
   Patent Owner Response to the Petition, Cisco Systems, Inc. v. Capella Photonics, Inc.,
IPR2014-01276 (Patent No. RE42,678) (P.T.A.B. May 7, 2015), paper 15.
19
   Patent Owner Response, Fujitsu Network Communications, Inc. v. Capella Photonics, Inc.,
IPR2015-00726 (Patent No. RE42,368) (P.T.A.B. Dec. 23, 2015), paper 22.
20
   Patent Owner Response, Fujitsu Network Communications, Inc. v. Capella Photonics, Inc.,
IPR2015-00727 (Patent No. RE42,678) (P.T.A.B. Dec. 23, 2015), paper 20.
21
   Patent Owner Response, JDS Uniphase Corp. v. Capella Photonics, Inc., IPR2015-00731
(Patent No. RE42,368) (P.T.A.B. Dec. 1, 2015), paper 17.
22
   Patent Owner Response, JDS Uniphase Corp. v. Capella Photonics, Inc., IPR2015-00739
(Patent No. RE42,678) (P.T.A.B. Dec. 1, 2015), paper 16.
23
   Patent Owner Preliminary Response, Ciena Corp. et al. v. Capella Photonics, Inc.,
IPR2015-00816 (Patent No. RE42,368) (P.T.A.B. June 18, 2015), paper 10.
                                                   20
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 21 of 66 PageID #: 6266




Dkt. No. 72-40); POPR IPR2015-00894 24 (Plaintiff’s Ex. 35, Dkt. No. 72-41); Final Written

Decision IPR2015-00726 25 (Defendants’ Ex. C, Dkt. No. 80-4); Final Written Decision IPR2015-

00727 26 (Defendants’ Ex. D, Dkt. No. 80-5); Final Written Decision IPR2014-01166 (Defendants’

Ex. E, Dkt. No. 80-6); Final Written Decision IPR2014-01276 (Defendants’ Ex. F, Dkt. No. 80-7);

Final Written Decision IPR2015-00731 27 (Defendants’ Ex. G, Dkt. No. 80-8); Final Written

Decision IPR2015-00739 28 (Defendants’ Ex. H, Dkt. No. 80-9); Appeal Brief (Plaintiff’s Ex. 15,

Dkt. No. 72-21); Appeal Reply Brief 29 (Plaintiff’s Ex. 36, Dkt. No. 72-42).

     Analysis

     There are two issues in dispute. First, whether “port” in the Asserted Patents is limited to

“fiber collimator port.” It is not. Second, whether a fiber collimator “providing” a port means that

the port is necessarily a fiber collimator port. It does not.

     The Court is not convinced that the “ports” of the invention described in the Asserted Patents

are necessarily fiber collimator ports. To begin, the evidence of record establishes that “port” has

a customary meaning that is not limited to fiber collimator ports. For example, Plaintiff’s expert

testified as follows:

        Q. If we are talking about optical switching, what is the ordinary and customary
        meaning of the word “port” to a person of ordinary skill?


24
   Patent Owner Preliminary Response, Ciena Corp. et al. v. Capella Photonics, Inc.,
IPR2015-00894 (Patent No. RE42,678) (P.T.A.B. July 7, 2015), paper 10.
25
   Final Written Decision, Fujitsu Network Communications, Inc. v. Capella Photonics, Inc.,
IPR2015-00726 (Patent No. RE42,368) (P.T.A.B. Sept. 28, 2016), paper 38.
26
   Final Written Decision, Fujitsu Network Communications, Inc. v. Capella Photonics, Inc.,
IPR2015-00727 (Patent No. RE42,678) (P.T.A.B. Sept. 28, 2016), paper 16.
27
   Final Written Decision, Lumentum Holdings Inc. et al. v. Capella Photonics, Inc.,
IPR2015-00731 (Patent No. RE42,368) (P.T.A.B. Sept. 29, 2016), paper 51.
28
   Final Written Decision, Lumentum Holdings Inc. et al. v. Capella Photonics, Inc.,
IPR2015-00739 (Patent No. RE42,678) (P.T.A.B. Oct. 14, 2016), paper 50.
29
   Reply Brief for Appellant, Capella Photonics, Inc. v. Cisco Systems, Inc. et al., Nos. 2016-
2394, 2016-2395, 2017-1105, 2017-1106, 2017-1107, 2017-1108 (Fed. Cir. June 23, 2017), Dkt.
No. 61.
                                                   21
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 22 of 66 PageID #: 6267




        A. The port is the entry or points of entry or exit from this particular device that
        you are talking about. If it’s a switch, it’s entry of the switch or exit out of the
        switch. That’s what port provides.

Sergienko Dep. at 64:7–16, Dkt. No. 80-19 at 5; see also, id. at 91:18 –92:1 (“Q. But the output

port does not have to be a fiber collimator; correct? A. . . . It will be a poor quality port. Q. . . . but

it would still be a port; correct? . . . A. For the output only.”), Dkt. No. 80-19 at 8–9; Willner Decl.

¶¶ 147–49 (citing various dictionary definitions), Dkt. No. 80-41. The fact that “port” as

customarily used in the art was not limited to “fiber collimator port” was recognized by the PTAB

during the IPR proceedings. See, e.g., Final Written Decision IPR2014-01166 at 12 (“There is no

dispute that the ordinary and customary meaning of ‘port’ encompasses circulator ports, and,

indeed, any ‘point of entry or exit of light.’ See Dr. Sergienko Deposition Transcript (Ex. 1039),

43:16-23 45:12-13 (‘The circulator ports are ports with constraints.’).”), Dkt. No. 80-6 at 13.

    The intrinsic record does not rise to the exacting standard required to limit “port” to “fiber

collimator port.” Plaintiff heavily relies on the following passage from the Asserted Patents:

        The present invention provides a wavelength-separating-routing (WSR) apparatus
        and method which employ an array of fiber collimators serving as an input port and
        a plurality of output ports; a wavelength-separator; a beam-focuser; and an array of
        channel micromirrors.

’905 Patent col.3 l.66 – col.4 l.3. At first glance, this appears to suggest that the ports of the

invention are inherently fiber collimator ports. Other portions of the patents suggest otherwise,

however. For example, the patents explain that “the WSR apparatus 100 comprises multiple input/

output ports which may be in the form of an array of fiber collimators 110, providing an input

port 110-1 and a plurality of output ports.” Id. at col.7 ll.4–7 (emphasis added). Thus, one passage

states that the “present invention provides . . . an array of fiber collimators serving as an input port

and a plurality of output ports” while the other clarifies that providing the input and output ports

as an “array of fiber collimators” is optional. This suggests the “present invention” language should


                                                    22
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 23 of 66 PageID #: 6268




not be read to state an inherent property of the invention. Further, cancelled Claims 1, 7, and 8 of

the ’905 Patent provided:

           1. An optical add-drop apparatus comprising
           an input port for an input multi-wavelength optical signal having first spectral
             channels;
           one or more other ports for second spectral channels;
           an output port for an output multi-wavelength optical signal;
           a wavelength-selective device for spatially separating said spectral channels;
           a spatial array of beam-deflecting elements positioned such that each element
             receives a corresponding one of said spectral channels, each of said elements
             being individually and continuously controllable in two dimensions to reflect
             its corresponding spectral channel to a selected one of said ports and to
             control the power of the spectral channel reflected to said selected port.

          7. The optical add-drop apparatus of claim 1 further comprising alignment
         mirrors for adjusting alignment of said input and output multi-wavelength
         optical signals and said second spectral channels with said wavelength-selective
         device.

          8. The optical add-drop apparatus of claim 7 further comprising collimators
         associated with said alignment mirrors, and imaging lenses in a telecentric
         arrangement with said alignment mirrors and said collimators.

Id. at col.14 ll.29–43, col.14 l.66 – col.15 l.3 (emphasis added). This largely tracks the following

described embodiment:

       The WSR apparatus of the present invention may further comprise an array of
       collimator-alignment mirrors, in optical communication with the wavelength-
       separator and the fiber collimators, for adjusting the alignment of the input multi-
       wavelength signal and directing the spectral channels into the selected output ports
       by way of angular control of the collimated beams. Each collimator-alignment
       mirror may be rotatable about one or two axes. The collimator-alignment mirrors
       may be arranged in a one-dimensional or two-dimensional array. First and second
       arrays of imaging lenses may additionally be optically interposed between the
       collimator-alignment mirrors and the fiber collimators in a telecentric
       arrangement, thereby “imaging” the collimator-alignment mirrors onto the
       corresponding fiber collimators to ensure an optimal alignment.

Id. at col.4 ll.42–56. This description is in the context of the earlier passage providing that “the

present invention provides . . . an array of fiber collimators serving as an input port and a plurality

of output ports.” Id. at col.4 ll.4 ll.1–2. Claim 8, read in light of the described embodiments, further


                                                  23
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 24 of 66 PageID #: 6269




suggests that the ports are not limited to collimators, else there would be no need to specify the

apparatus “further comprising” collimators in Claim 8.

     The Reissue proceedings also suggest that the claimed ports are not necessarily fiber

collimator ports. Notably, Plaintiff modified some—but not all—claim-recited ports to specify that

they are fiber collimator ports. For example, Claim 23 of the ’905 Patent provides:

           23. An optical add-drop apparatus comprising an output port and fiber
         collimators serving as an input port and one or more other ports, the apparatus
         comprising:
          the fiber collimator input port for an input multi-wavelength optical signal
            having first spectral channels;
          the fiber collimator one or more other ports for second spectral channels;
          the output port for an output multi-wavelength optical signal;
          a wavelength-selective device for spatially separating said spectral channels;
          a spatial array of beam-deflecting elements positioned such that each element
            receives a corresponding one of said spectral channels, each of said elements
            being individually and continuously controllable in two dimensions to reflect
            its corresponding spectral channel to a selected one of said output port or the
            fiber collimator ports and to control the power of the spectral channel
            reflected to said output port or the fiber collimator selected port.

Id. at col.16 ll.38–58 (original emphasis omitted; emphasis added). The addition of “fiber

collimator” to the claims ostensibly was to express an implied limitation. ’905 Patent File Wrapper

June 29, 2018 Reissue Application Declaration by the Assignee at 2 (Dkt. No. 80-12 at 29). But if

the Patents’ provision that “[t]he present invention provides a wavelength-separating-routing

(WSR) apparatus and method which employ an array of fiber collimators serving as an input port

and a plurality of output ports” states that the input and output ports of the invention are necessarily

fiber collimator ports, then the “output port” of Claim 23 should also have been recited as a fiber

collimator port. The fact that it was not further suggests that the ports of the invention are not

necessarily fiber collimator ports. 30


30
   At the hearing, Plaintiff advanced the position that the Asserted Patents defined “ports” as
fiber collimator ports for only the wavelength-separating-routing apparatus (WSR) aspect of the
invention. According to Plaintiff, other “ports” in the claims, such as the “output port” in ’905
                                                  24
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 25 of 66 PageID #: 6270




    The Court is also not convinced that a fiber collimator “providing” a port necessitates that the

provided port is a fiber collimator port (i.e., that the fiber collimator serves as the port). Plaintiff

has not identified any intrinsic evidence that establishes “providing” should be narrowly

interpreted as “serving as.” Indeed, the Asserted Patents use “providing” according to its broad

plain meaning. See, e.g., ’905 Patent at col.11 ll.15–22 (“a WSR apparatus of the present invention

may incorporate a servo-control assembly, for providing dynamic control of the coupling of the

spectral channels into the respective output ports” (emphasis added)).

    Ultimately, the “port” of the Patents’ invention is not clearly limited to a fiber collimator port,

even when provided by a fiber collimator, such that “fiber collimator . . . port” should be read into

claims where it is not specified.

    Accordingly, the Court rejects Plaintiff’s position and determines that these terms have their

plain and ordinary meanings without the need for further construction.




Patent Claim 23, are not necessarily fiber collimator ports. As explained by the Court, the
Asserted Patents describe that forming the WSR input and output ports with an “array of fiber
collimators” is expressly optional and the collimators “further” provided by dependent Claim 8
naturally align with the WSR collimator ports of the exemplary embodiments. Thus, Plaintiff’s
hearing position that the patents allow that ports that are not WSR ports may not be fiber
collimator ports does not change the Court’s analysis and conclusion.
                                                  25
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 26 of 66 PageID #: 6271




       B.     “beam-deflecting element(s)”

      Disputed Term         Plaintiff’s Proposed       Defendants’ Proposed Construction
                               Construction
 “beam-deflecting                                    35 U.S.C. § 112, ¶ 6 applies as follows:
 element(s)”
                                                     Function:
 •   ’905 Patent Claim 23                            • (1) “each element receives a
                                                         corresponding one of said spectral
                                                         channels”; (2) “each of said elements
                            Plain and ordinary           being individually and continuously
                            meaning. Capella             controllable in two dimensions”; (3)
                            specifically disagrees       each of said elements “reflect its
                            that construction under      corresponding spectral channel to a
                            35 U.S.C. §112(f)/¶6         selected one of said output port or the
                            is appropriate.              fiber collimator ports”; and (4) each
                                                         of said elements “control the power
                            Alternatively,               of the spectral channel reflected to
                            • deflective parts,          said output port or the fiber
                                including but not        collimator selected port.”
                                limited to mirrored
                                or reflective parts, Structure:
                                of a beam            • Movable silicon micromachined
                                deflector                mirrors, movable reflective ribbons,
                                                         or movable reflective membranes.
                                                     Alternatively,
                                                     • indefinite
                                                     Alternatively, if § 112, ¶ 6 does not
                                                     apply:
                                                     • movable reflective element(s) of a
                                                         beam deflector




                                              26
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 27 of 66 PageID #: 6272




      Disputed Term         Plaintiff’s Proposed    Defendants’ Proposed Construction
                               Construction
 “beam-deflecting                                  35 U.S.C. § 112, ¶ 6 applies as follows:
 element(s)”
                                                   Function:
 •   ’905 Patent Claim 47                          • (1) “each element receives a
                                                      corresponding one of said spectral
                                                      channels”; (2) “each of said elements
                                                      being individually and continuously
                                                      controllable in two dimensions”; (3)
                                                      each of said elements “reflect its
                                                      corresponding spectral channel to a
                                                      selected one of said output port or the
                                                      fiber collimators serving as said
                                                      ports”; and (4) each of said elements
                                                      “control the power of the spectral
                                                      channel reflected to said output port
                                                      of the fiber collimator serving as said
                                                      selected port.” See ’905 Patent at
                                                      18:31-42.
                                                   Structure:
                                                   • Movable silicon micromachined
                                                       mirrors, movable reflective ribbons,
                                                       or movable reflective membranes.
                                                   Alternatively,
                                                   • indefinite
                                                   Alternatively, if § 112, ¶ 6 does not
                                                   apply:
                                                   • movable reflective element(s) of a
                                                       beam deflector




                                            27
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 28 of 66 PageID #: 6273




      Disputed Term         Plaintiff’s Proposed    Defendants’ Proposed Construction
                               Construction
 “beam-deflecting                                  35 U.S.C. § 112, ¶ 6 applies as follows:
 element(s)”
                                                   Function:
 •   ’905 Patent Claim 49                          • (1) “each element receives a
                                                      corresponding one of said spectral
                                                      channels”; (2) “each of said elements
                                                      being individually and continuously
                                                      controllable in two dimensions”; (3)
                                                      each of said elements “reflect its
                                                      corresponding spectral channel to a
                                                      selected one of said output port or the
                                                      fiber collimator ports”; and (4) each
                                                      of said elements “control the power
                                                      of the spectral channel reflected to
                                                      said output port or said fiber
                                                      collimator serving as said selected
                                                      port.
                                                   Structure:
                                                   • Movable silicon micromachined
                                                       mirrors, movable reflective ribbons,
                                                       or movable reflective membranes.
                                                   Alternatively,
                                                   • indefinite
                                                   Alternatively, if § 112, ¶ 6 does not
                                                   apply:
                                                   • movable reflective element(s) of a
                                                       beam deflector




                                            28
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 29 of 66 PageID #: 6274




      Disputed Term         Plaintiff’s Proposed    Defendants’ Proposed Construction
                               Construction
 “beam-deflecting                                  35 U.S.C. § 112, ¶ 6 applies as follows:
 element(s)”
                                                   Function:
 •   ’905 Patent Claim 51                          • (1) “imaging each of sad spectral
                                                      channels onto a corresponding beam-
                                                      deflecting element”; (2) “controlling
                                                      dynamically and continuously said
                                                      beam-deflecting elements in two
                                                      dimensions so as to combine selected
                                                      ones of said spectral channels into an
                                                      output multi-wavelength optical
                                                      signal”; (3) “to control the power of
                                                      the spectral channels combined into
                                                      said output multiwavelength optical
                                                      signal”; and (4) controlling the beam-
                                                      defecting elements “comprises
                                                      reflecting said non-selected ones of
                                                      said spectral channels to one or more
                                                      fiber collimator serving as drop
                                                      ports.”
                                                   Structure:
                                                   • Movable silicon micromachined
                                                       mirrors, movable reflective ribbons,
                                                       or movable reflective membranes.
                                                   Alternatively,
                                                   • indefinite
                                                   Alternatively, if § 112, ¶ 6 does not
                                                   apply:
                                                   • movable reflective element(s) of a
                                                       beam deflector




                                            29
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 30 of 66 PageID #: 6275




      Disputed Term           Plaintiff’s Proposed      Defendants’ Proposed Construction
                                 Construction
 “beam-deflecting                                     35 U.S.C. § 112, ¶ 6 applies as follows:
 element(s)”
                                                      Function:
 •   ’906 Patent Claim                                • (1) “each beam-deflecting element
     133                                                 receives one of said spectral
                                                         channels”; (2) “dynamically and
                                                         continuously controlling said beam-
                                                         deflecting elements in two
                                                         dimensions”; (3) controlling the
                                                         beam-deflecting elements “to direct
                                                         said spectral channels into any
                                                         selected ones of output ports”; and
                                                         (4) controlling the beam-deflecting
                                                         elements “to control the power of the
                                                         spectral channels coupled into said
                                                         selected output ports to receive one
                                                         of said spectral channels.”
                                                      Structure:
                                                      • Movable silicon micromachined
                                                          mirrors, movable reflective ribbons,
                                                          or movable reflective membranes.
                                                      Alternatively,
                                                      • indefinite
                                                      Alternatively, if § 112, ¶ 6 does not
                                                      apply:
                                                      • movable reflective element(s) of a
                                                          beam deflector

     The Parties’ Positions

     Plaintiff submits: The meaning of “beam deflecting elements” is plain without construction.

It refers to “mirrored or reflective parts of a beam deflector array.” These elements are not

necessarily “movable.” And, as known in the art, the elements refer to a broad class of structures

and are not governed by 35 U.S.C. § 112, ¶ 6. Dkt. No. 72 at 15–17.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’905 Patent figs.1A, 1B, col.9 ll.22–25.

Extrinsic evidence: Sergienko Decl. ¶¶ 91, 95 (Dkt. No. 72-1).
                                               30
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 31 of 66 PageID #: 6276




    Defendants respond: The term “beam-deflecting element” is nothing more than a black-box

recitation of structure, ostensibly covering any structure that deflects a beam of light and is thus

subject to § 112, ¶ 6. Each claim at issue specifies the function of the claimed beam-deflecting

elements and the only disclosed structure for performing these functions are “(1) movable silicon

micromachined mirrors, (2) movable reflective ribbons, [and] (3) movable reflective membranes.”

Even if § 112, ¶ 6 does not apply, the beam-deflecting elements are necessarily movable. As

recited in the claims, the elements are controllable to reflect spectral channels to selected ports.

Indeed, the ’905 and ’906 Patents express the importance of the motion capabilities of the mirrors

(citing ’905 Patent col.9 l.26). Dkt. No. 80 at 23–26.

    In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’905 Patent col.4 ll.34–36, col.9 ll.22–26;

U.S. Patent Application No. 60/277,217 at 4, fig.12 (Defendants’ Ex. B, Dkt. No. 80-3 at 6, 9).

Extrinsic evidence: Sergienko Dep. at 48:6 – 49:2, 121:5 – 123:9, 123:22 – 124:3, 132:10 – 133:9

(Defendants’ Ex. R, Dkt. No. 80-19 at 3–4, 23–26, 34–35); Willner Decl. ¶¶ 52–54, 56–61, 73

(Dkt. No. 80-41); U.S. Patent 8,867,917 col.1 ll.30–48 (Defendants’ Ex. W, Dkt. No. 80-24).

    Plaintiff replies: The beam-deflecting elements are not limited to movable mirrored or

reflective elements. As is known in the art, the “reflective ribbons” described in the patents include

“multiple surfaces that parallelly displace relative to each other to create a diffraction grating” and

are “not . . . moved to direct a light beam” (Plaintiff’s emphasis). Dkt. No. 83 at 10–11.

    Plaintiff cites further extrinsic evidence to support its position: Sergienko Decl. ¶ 91–95 (Dkt.

No. 72-1); Sergienko Dep. at 120:3 – 121:25, 127:24 – 132:8, 132:16 – 136:18, 201:17 – 202:16

(Plaintiff’s Ex. 38, Dkt. No. 83-2 at 2–10) (Defendants’ Ex. R, Dkt. No. 80-19 at 29–34); Silicon




                                                  31
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 32 of 66 PageID #: 6277




Lighting Machines, Grating Light Valve Technology Brief at 1–3 (June 2001) (Plaintiff’s Ex. 39,

Dkt. No. 83-3 at 2–4).

    Analysis

    There are three issues in dispute. First, whether these terms should be governed by 35 U.S.C.

§ 112, ¶ 6. Second, if the terms are governed by § 112, ¶ 6, whether the Asserted Patents limit the

term as Defendants suggest. Third, if the terms are not governed by § 112, ¶ 6, whether the beam-

deflecting elements are necessarily movable. The Court determines that these terms are not

governed by § 112, ¶ 6 and therefore does not address the second issue. The Court further

determines that beam-deflecting elements are not inherently movable.

    Defendants have not overcome the presumption against applying § 112, ¶ 6. The Court begins

with the presumption that § 112, ¶ 6 does not apply because the terms do not include the “means”

language traditionally used to signal application of the statute. Williamson v. Citrix Online, LLC,

792 F.3d 1339, 1347–49 & n.3 (Fed. Cir. 2015) (en banc in relevant portion). This “presumption

can be overcome and § 112, para. 6 will apply if the challenger demonstrates that the claim term

fails to recite sufficiently definite structure or else recites function without reciting sufficient

structure for performing that function.” Id. at 1349 (quotation marks omitted). “[T]he mere fact

that the disputed limitations incorporate functional language does not automatically convert the

words into means for performing such functions.” Zeroclick, LLC v. Apple Inc., 891 F.3d 1003,

1008 (Fed. Cir. 2018). “The question whether [a term] invokes section 112, paragraph 6, depends

on whether persons skilled in the art would understand the claim language to refer to structure,

assessed in light of the presumption that flows from the drafter’s choice not to employ the word

‘means.’” Samsung Elecs. Am., Inc. v. Prisua Eng’g Corp., 948 F.3d 1342, 1354 (Fed. Cir. 2020).




                                                32
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 33 of 66 PageID #: 6278




    Based on the evidence of record, “beam-deflecting elements” refers to a class of known

structures and therefore does not invoke § 112, ¶ 6. For example, the Asserted Patents provide that

“[t]he channel micromirrors may be provided by silicon micromachined mirrors, reflective ribbons

(or membranes), or other types of beam-deflecting elements known in the art.” ’905 Patent col.9

ll.22–25. This indicates that “beam-deflecting element” refers to a class of structures known in the

art and that, therefore, it is not governed by § 112, ¶ 6. See Personalized Media Communs., L.L.C.

v. ITC, 161 F.3d 696, 705 (Fed. Cir. 1998) (“Even though the term ‘detector’ does not specifically

evoke a particular structure, it does convey to one knowledgeable in the art a variety of structures

known as ‘detectors.’ We therefore conclude that the term ‘detector’ is a sufficiently definite

structural term to preclude the application of § 112, P 6”)

    The Court is not convinced that a beam-deflecting element is necessarily movable.

Specifically, the Court rejects that a beam-deflecting element is a species of channel micromirror,

as Defendants contend. Rather, the patents explain that “channel micromirrors may be provided

by . . . types of beam-deflecting elements.” ’905 Patent col.9 ll.22–25. As Defendants (correctly)

argued with respect to a fiber collimator “providing” a port, the term “providing” does not narrowly

mean “is” or “serves as.” In other words, that beam-deflecting elements may provide channel

micromirrors does not mean a beam-deflecting element is a subset of channel micromirrors any

more than a port is a subset of fiber collimators. Thus, even if the channel micromirrors are

necessarily movable, this is not sufficient reason to read such a limitation into “beam-deflecting

element.” And Defendants have not identified other evidence sufficient to establish that beam-

deflecting elements such as mirrors or membranes are necessarily movable.

    Further, the Court is not convinced that a beam-deflecting element is necessarily reflective.

There is a clear distinction between reflection and deflection in the art, where reflection is a special



                                                  33
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 34 of 66 PageID #: 6279




case of deflection. Defendants have not identified sufficient evidence to limit beam-deflecting

elements to beam-reflecting elements.

     Accordingly, the Court rejects Defendants’ proposed constructions and determines that these

terms have their plain and ordinary meanings without the need for further construction.

       C.      “. . . controllable” and “controlling . . .”

        Disputed Term                  Plaintiff’s Proposed          Defendants’ Proposed
                                          Construction                    Construction
 “said elements being . . .       Plain and ordinary meaning.     said elements being movable
 controllable”
                                  Alternatively, “controllable”
 •   ’905 Patent Claim 23, 47,    means:
     49                           • capable of being
                                     controlled
 “controlling . . . said beam-                                    moving said beam-deflecting
 deflecting elements”                                             elements

 •   ’905 Patent Claim 51
 “controlling said other beam-                                    moving said other beam-
 deflecting elements”                                             deflecting elements

 •   ’905 Patent Claim 52
 “said channel micromirrors                                       said channel micromirrors
 being . . . controllable”                                        being movable

 •   ’906 Patent Claims 68,
     89, 100, 115
 “controlling said beam-                                          moving said beam-deflecting
 deflecting elements”                                             elements

 •   ’906 Patent Claim 133

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: “[C]ontrollable does not mean movable.” Rather, the Asserted Patents

specify when motion is required. Dkt. No. 72 at 17–18.


                                                   34
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 35 of 66 PageID #: 6280




     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

its position: ’905 Patent col.7 ll.20–21.

     Defendants respond: The claims specify that the control of the beam-deflecting elements

necessarily entails movement of the elements. For instance, the claims require controlling the

elements “dynamically,” “to reflect,” or “to direct,” each of which indicates movement of the

elements. Control of the elements is consistently and solely described in the patents as involving

movement of the elements. In fact, Plaintiff represented to the USPTO that movement of the

elements was inherent to control of the elements. Dkt. No. 80 at 26–28.

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’905 Patent col.4 ll.19–23, col.4 ll.33–37,

col.6 l.66 – col.7 l.1, col.7 ll.20–25, col.8 ll.22–41, col.8 ll.38–48, col.9 ll.22–31, col.9 ll.57–61,

col.10 ll.48–67; POR IPR2014-01276 31 at 13, 45–46, 51 (Defendants’ Ex. X, Dkt. No. 80-25 at 7,

9–10, 13); POR IPR2014-01166 32 at 7, 13–14, 49–50, 58 (Defendants’ Ex. Y, Dkt. No. 80-26 at

4, 7–8, 11–12, 16). Extrinsic evidence: Willner Decl. ¶¶ 75–76, 80–90 (Dkt. No. 80-41);

Sergienko IPR Dep. 33 at 84:24 – 86:1 (Defendants’ Ex. Q, Dkt. No. 80-18 at 12–14).

     Plaintiff replies: The Asserted Patents describe embodiments that are expressly “controllable

and movable,” indicating that “movable” is not inherent to “controllable.” The distinction made in

IPR was not that controlling elements required moving the elements but rather that the prior art

element (mirror) was continuously controlled. “Explaining how a particular reference (that used




31
   Patent Owner Response to the Petition, Cisco Systems, Inc. v. Capella Photonics, Inc.,
IPR2014-001276 (Patent No. RE42,678) (P.T.A.B. May 18, 2015), paper 15.
32
   Patent Owner Response to the Petition, Cisco Systems, Inc. v. Capella Photonics, Inc.,
IPR2014-001166 (Patent No. RE42,368) (P.T.A.B. May 7, 2015), paper 19.
33
   Videotaped Deposition of Alexander V. Sergienko, Cisco Systems, Inc. v. Capella Photonics,
Inc., IPR2014-01166 (Patent No. RE42,368) (P.T.A.B. June 30, 2015), exhibit 1039.
                                                  35
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 36 of 66 PageID #: 6281




movable mirrors) did not provide ‘continuous’ control is not an admission that continuous control

(let alone the term controllable by itself) requires movement.” Dkt. No. 83 at 12.

    Plaintiff cites further intrinsic evidence to support its position: ’905 Patent col.4 ll.11–14;

POR IPR2014-01166 at 46–50 (Plaintiff’s Ex. 13, Dkt. No. 72-19 at 54–58); POR IPR2014-01276

at 44–53 (Plaintiff’s Ex. 29, Dkt. No. 72-35 at 53–62); Sergienko IPR Dep. at 83–84 (Defendants’

Ex. Q, Dkt. No. 80-18 at 8–12).

    Analysis

    The issue in dispute is whether “controllable” and “controlling” in the claims is limited to

“movable” and “moving,” respectively. They are not.

    Defendants have not identified anything that rises to the exacting standard for lexicography

or disclaimer such that “controllable” and “controlling” should be recast as “movable” and

“moving.” And as stated above, Defendants have not established that all beam-deflecting elements

are necessarily movable. Notably, the extrinsic evidence indicates that one disclosed variant of a

beam-deflecting element (ribbons), can deflect through diffraction. Sergienko Dep. at 121:16–21

(“there are several physical ways of changing the direction of light, such as reflection, refraction,

interference, and diffraction”), Dkt. No. 83-2 at 3; id. at 133:1–3 (“deflection by ribbons is based

on [a] different physical effect than mirrors. It is diffraction rather than reflection”), Dkt. No. 83-2

at 5. Further evidence suggests that it was understood in the art that one can control deflection

through diffraction other than by moving diffraction elements. Id. at 133:21–25, Dkt. No. 83-2 at

5. Indeed, the Asserted Patents describe spatial positioning of spectral channels using diffraction

gratings. ’905 Patent col.7 ll.11–20. And the patents suggest that controllable and movable are

separate concepts. See e.g., ’905 Patent col.7 ll.21–22 (“The channel micromirrors 103 are

individually controllable and movable . . ..” (emphasis added)). In this light, the intrinsic evidence



                                                  36
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 37 of 66 PageID #: 6282




identified by Defendants is not sufficient to limit control to motion. Defendants arguments are

more properly addressed to written description or enablement issues than to claim-construction

issues.

     Accordingly, the Court rejects Defendants’ proposed construction and determines that these

terms have their plain and ordinary meanings without the need for further construction.

          D.   “. . . continuously controllable,” “controlling . . . continuously . . .,” and
               “continuously controlling . . .”

          Disputed Term                 Plaintiff’s Proposed          Defendants’ Proposed
                                           Construction                    Construction
 “said elements being . . .        Plain and ordinary meaning.     said elements being movable
 continuously controllable”                                        by analog and not step-wise
                                   Alternatively, “continuously    control
 •   ’905 Patent Claim 23, 47,     controllable” means
     49                            • capable of constant or
                                       uninterrupted control
 “controlling . . . continuously                                   moving by analog and not
 said beam-deflecting                                              step-wise control said beam-
 elements”                                                         deflecting elements

 •   ’905 Patent Claim 51
 “continuously controlling                                         moving by analog and not
 said beam-deflecting                                              step-wise control said beam-
 elements”                                                         deflecting elements

 •   ’906 Patent Claim 133
 “said channel micromirrors                                        said channel micromirrors
 being . . . continuously                                          being movable by analog and
 controllable”                                                     not step-wise control

 •   ’906 Patent Claim 68,
     100, 115

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.




                                                   37
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 38 of 66 PageID #: 6283




     The Parties’ Positions

     Plaintiff submits: The word “continuously” in these terms is used according to its plain

meaning, to “indicate uninterrupted control of the” beam-deflecting elements. “This was a major

improvement over two-state on/off ‘digital’ systems.” This does not exclude “stepwise” control

Dkt. No. 72 at 18–20.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’905 Patent fig.1A, col.4 ll.19–26, col.8 ll.38–

45. Extrinsic evidence: Sergienko Decl. ¶¶ 100–103 (Dkt. No. 72-1); Sergienko Dep. at 169:20 –

170:10 (Plaintiff’s Ex. 14, Dkt. No. 72-20 at 6–7); B&C Consulting Services, Components for R-

OADMs – 2005 at 18–19 34 (March 2005) (Sergienko Decl. Ex. B, Dkt. No. 72-3); Merriam-

Webster Dictionary Online, “continuous” 35 (Plaintiff’s Ex. 6, Dkt. No. 72-12); Google English

dictionary result from Google search for “continuous” 36 (Plaintiff’s Ex. 7, Dkt. No. 72-13).

     Defendants respond: The Asserted Patents state that the continuous nature of the control of

the beam-deflecting elements refers to analog control, and that this is a feature of the “present

invention” that distinguishes it over the prior art (citing ’905 Patent col.4 ll.19–26). In fact, analog

control and continuous control are interchangeably used in the patents. This plainly excludes

stepwise control, which point Plaintiff made to distinguish prior art during IPR proceedings. Dkt.

No. 80 at 28–29.




34
   Plaintiff cites pages 118–19, but the submitted document includes only pages 1 through 24.
Pages 18 and 19 discuss the “Digital Approach” and the “Analog Approach” to MEMS
switching of light waves. Dkt. No. 72-3 at 19–20.
35
   https://www.merriam-webster.com/dictionary/continuous
36
   https://www.google.com/search?q=continuous&rlz=1C1GCEB_enUS890US890&oq=
continuous&aqs=chrome.0.69i59l2j0l4j69i60l2.2943j0j4&sourceid%E2%80%A6
                                                  38
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 39 of 66 PageID #: 6284




    In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’905 Patent col.4 ll.19–26, col.7 ll.20–25,

col.8 ll.22–41, col.9 ll.22–31; POR IPR2014-01276 at 7 (Defendants’ Ex. X, Dkt. No. 80-25 at 4);

POR IPR2014-01166 at 7, 57–58 (Defendants’ Ex. Y, Dkt. No. 80-26 at 4, 15–16). Extrinsic

evidence: Willner Decl. ¶¶ 98–105, 108 (Dkt. No. 80-41); Sergienko IPR Dep. at 92:20 – 93:19

(Defendants’ Ex. Q, Dkt. No. 80-18 at 17–19).

    Plaintiff replies: The continuous control of the beam-deflecting elements indicates

“uninterrupted control” of the elements, which enables “on-the-fly switching to any of a

multiplicity of output” ports (Plaintiff’s emphasis). This is distinct over the prior-art two-state

systems but does not exclude stepwise control of the elements and is not limited to analog control

of the elements. Plaintiff’s argument in IPR was not that continuous control required analog

control, or excluded stepwise control, but rather “was addressing the Petitioner’s construction.”

Dkt. No. 83 at 12–13.

    Plaintiff cites further intrinsic and extrinsic evidence to support its position: Intrinsic

evidence: ’905 Patent col.2 l.38, col.3 ll.12–28, col.3 l.35, col.7 l.22, col.9 ll.28–31; POR

IPR2014-01166 at 44–45, n.5 (Plaintiff’s Ex. 13, Dkt. No. 72-19 at 54–55); POR IPR2014-01276

at 46, n.8 (Plaintiff’s Ex. 29, Dkt. No. 72-35 at 53). Extrinsic evidence: Sergienko Decl. ¶¶ 100–

104 (Dkt. No. 72-1).

    Analysis

    The issue in dispute is whether continuous control entails analog, rather than stepwise, control.

The Asserted Patents teach that continuous control entails analog control of the element position

but explains this analog nature as a continuous adjustability of the element rather than as a specific

type of control signal.



                                                 39
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 40 of 66 PageID #: 6285




    The Asserted Patents equate continuous (or analog) control with control for continuous

adjustment of the element. For instance, the patents provide:

       A distinct feature of the channel micromirrors in the present invention, in contrast
       to those used in the prior art, is that the motion, e.g., pivoting (or rotation), of each
       channel micromirror is under analog control such that its pivoting angle can be
       continuously adjusted. This enables each channel micromirror to scan its
       corresponding spectral channel across all possible output ports and thereby direct
       the spectral channel to any desired output port.

’905 Patent col.4 ll.19–26 (emphasis added). The patents further provide:

       The channel micromirrors 103 are individually controllable and movable, e.g.,
       pivotable (or rotatable) under analog (or continuous) control, such that, upon
       reflection, the spectral channels are directed into selected ones of the output
       ports 110-2 through 110-N by way of the focusing lens 102 and the diffraction
       grating 101.

Id. at col.7 ll.20–25 (emphasis added). See also, id. at col.9 ll.26–31 (“What is important is

that the pivoting (or rotational) motion of each channel micromirror be individually

controllable in an analog manner, whereby the pivoting angle can be continuously adjusted so

as to enable the channel micromirror to scan a spectral channel across all possible output

ports.”). Plaintiff distinguished analog control from “step-wise digital control” in IPR

proceedings. Specifically, Plaintiff made the following argument to the PTAB:

       Petitioner first says Smith teaches continuous control because Smith teaches analog
       control. But Smith, along with several other patent applications and patents in the
       Smith family, indicates that the Smith mirror operates under step-wise digital
       control (i.e., not analog control).

POR IPR2014-01166 at 7 (emphasis added), Dkt. No. 72-19 at 15. Plaintiff further argued:

       Smith discloses tilting mirrors at both large and small angles. (See Smith, 18:12-14
       (“Tilting about the major axis can be performed both at the large angles
       corresponding to the positions of the mirrors and at finer angular resolution within
       the large angles.”).) Also, Smith says that the control is preferably performed by
       pulse width modulation (“PWM”). (See id. at 11:22-23.) A POSA would view
       tilting according to large angles and small angles and PWM more akin to step-wise
       digital control than analog control. (Sergienko Dec., ¶ 176.)



                                                  40
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 41 of 66 PageID #: 6286




Id. at 44–45 (emphasis added), Dkt. No. 72-19 at 52–53. Plaintiff further clarified that whether

control is continuous is not simply a function of input signal, but rather is a function of how the

controlled elements are adjusted.

       Continuous control cannot be shown by the input signal (i.e., analog vs. digital)
       alone. (Sergienko Dec., ¶ 181.) To determine whether Lin’s mirrors—or any
       mirrors—are continuously controllable, Petitioner would have to look at the
       structure of the mirror and how the voltage affects movement of the mirror. (See
       Marom Depo. Tr., 154:13-155:8; Sergienko Dec., ¶¶ 181-82.) Petitioner fails to do
       so. (See Petition, pp. 29-31. See also Marom Depo. Tr. 169:21-170:10, 171:17-
       172:6 (saying step-wise control could produce the curve in Lin Figure 3B.)

Id. at 49, Dkt. No. 72-19 at 57. Ultimately, the meaning of “step-wise digital control” is not clear.

On the record before the Court, not “step-wise digital control” may be consistent with Plaintiff’s

“uninterrupted control.” And the patents do not use “step-wise” to describe any control. In the IPR

proceedings the PTAB construed “continuously controllable” in light of the above-quoted

passages from the Asserted Patents and in light of Plaintiff’s arguments and determined as

follows:

       Based on all of the evidence presented, we are not persuaded that “continuously
       controllable” is limited to “analog control,” or that “analog control” necessarily
       corresponds to “continuous” control under all circumstances. Indeed, counsel
       for Petitioner suggested that although the art at issue disclosed analog control
       that provided continuous control, counsel further recognized that it may operate
       differently outside of that art. See Paper 43, 30:24–31-6. We determine that
       “continuously controllable,” in light of the specification of the ’368 patent,
       encompasses “under analog control such that it can be continuously adjusted.”

Final Written Decision IPR2014-01166 at 10–12 (emphasis added), Dkt. No. 80-6 at 11–13. The

Court agrees with the PTAB’s understanding of this term. Thus, continuous control is not defined

by whether an analog or digital signal is used to control the element, but rather whether the element

is controllable such that it can be continuously adjusted.

     Accordingly, the Court construes these terms as follows:




                                                 41
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 42 of 66 PageID #: 6287




             •   “said elements being . . . continuously controllable” means “said elements being .

                 . . controllable such that they can be continuously adjusted”;

             •   “controlling . . . continuously said beam-deflecting elements” means “controlling .

                 . . said beam-deflecting elements such that they can be continuously adjusted”;

             •   “continuously controlling said beam-deflecting elements” means “controlling said

                 beam-deflecting elements such that they can be continuously adjusted”; and

             •   “said channel micromirrors being . . . continuously controllable” means “said

                 channel micromirrors being . . . controllable such that they can be continuously

                 adjusted.”

        E.       “said [beam-deflecting] elements being . . . controllable in two dimensions”
                 and “controlling . . . said beam-deflecting elements in two dimensions”

        Disputed Term                    Plaintiff’s Proposed            Defendants’ Proposed
                                            Construction                     Construction
 “said [beam-deflecting]            Plain and ordinary meaning.      said [beam-deflecting]
 elements being . . .                                                elements (as construed) are
 controllable in two                Alternatively, “dimension”       rotatable about two axes
 dimensions”                        means:
                                    • a direction or quality
 •   ’905 Patent Claim 23, 47,
     49
 “controlling . . . said beam-                                       rotating said beam-deflecting
 deflecting elements in two                                          elements (as construed) about
 dimensions”                                                         two axes

 •   ’905 Patent Claim 51
 •   ’906 Patent Claim 133

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: “[T]he term ‘dimension’ is used in the ordinary sense to refer to a direction

or quality.” Thus, control in two dimensions is not limited to require movement about two axes
                                                   42
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 43 of 66 PageID #: 6288




and encompasses any two dimensions, “e.g., X, Y, Z, time, etc.” Some claims expressly require

that mirrors are “pivotal about two axes.” Others do not. And the Asserted Patents describe

“ribbons” as exemplary beam-deflecting elements and ribbons “do not rotate about two axes.” Dkt.

No. 72 at 20–21.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’905 Patent col.9 ll.22–25. Extrinsic

evidence: Sergienko Decl. ¶¶ 106–08 (Dkt. No. 72-1); Merriam-Webster Dictionary Online,

“dimension” 37 (Plaintiff’s Ex. 8, Dkt. No. 72-14).

     Defendants respond: In the Asserted Patents, “controllable in two dimensions” is used

interchangeably with “pivotal about two axes” to “explain how the elements or mirrors may be

physically adjusted.” There is no description of control of elements in two dimensions other than

rotation of the elements about two axes. Further, the patent owner represented to the USPTO in

reissue declarations that controlling in two dimensions means the same as pivoting about two axes

and argued in IPR that a mirror rotatable along one axis is controllable in only one dimension. Dkt.

No. 80 at 31–32.

     In addition to the claims themselves, Defendants cite the following intrinsic evidence to

support their position: ’905 Patent col.9 ll.22–26; U.S. Patent No. RE42,368 File Wrapper 38 June

15, 2010 Preliminary Amendment at 2 (Defendants’ Ex. LL, Dkt. No. 80-39 at 15), March 1, 2011



37
   https://www.merriam-webster.com/dictionary/dimension
38
   Defendants’ Exhibit LL (Dkt. No. 80-39) is a variety of document segments that are ostensibly
from the RE42,368 file wrapper. Dkt. No. 80-1 at ¶ 39. In some instances, the Court was unable
to ascertain the nature of the various documents from the exhibit because Defendants did not
submit sufficient portions of the documents. The Court’s characterization of the individual
documents in Exhibit LL comes from the Court’s review of the file wrapper available on the
USPTO’s Public Patent Application Information Retrieval database, available at
https://portal.uspto.gov/pair/PublicPair, and on the USPTO’s Patent Center database, available at
https://patentcenter.uspto.gov/#!/.
                                                43
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 44 of 66 PageID #: 6289




Replacement Reissue Application Declaration by Assignee at 2–3 (Defendants’ Ex. LL, Dkt. No.

80-39 at 3–4); U.S. Patent No. RE42,678 File Wrapper 39 June 15, 2010 Preliminary Amendment

at 2, 16 (Defendants’ Ex. MM, Dkt. No. 80-40 at 3–4), January 31, 2011 Second Replacement

Reissue Application Declaration by Assignee at 2 ((Defendants’ Ex. MM, Dkt. No. 80-40 at 2);

POR IPR2014-01166 at 7, 51 (Defendants’ Ex. Y, 40 Dkt. No. 80-26 at 4, 14).

        Plaintiff replies: The invention is not limited to movable beam-deflecting elements and

controlling the elements in two dimensions does not require rotating the elements about two axes.

Dkt. No. 83 at 13.

        Plaintiff cites further intrinsic evidence to support its position: ’905 Patent col.4 l.21, col.4

l.35.

        Analysis

        The issue in dispute is whether “controlling . . . in two dimensions” and “controllable in two

dimensions” are necessarily limited to rotation about two axes. They are not.

        Defendants have not identified anything that rises to the exacting standard for lexicography

or disclaimer such that control in two dimensions should be recast as rotation about two axes. As

stated above, Defendants have not established that all beam-deflecting elements are necessarily




39
   Defendants’ Exhibit LL (Dkt. No. 80-40) is a variety of document segments that are ostensibly
from the RE42,678 file wrapper. Dkt. No. 80-1 at ¶ 40. The Court was unable to ascertain the
nature of the various documents from the exhibit because Defendants did not submit sufficient
portions of the documents. The Court’s characterization of the individual documents in Exhibit L
comes from the Court’s review of the file wrapper available on the USPTO’s Public Patent
Application Information Retrieval database, available at https://portal.uspto.gov/pair/PublicPair,
and on the USPTO’s Patent Center database, available at https://patentcenter.uspto.gov/#!/.
40
   Defendants cite pages 7 and 51 of their “Ex. M.” Dkt. No. 80 at 32. Defendants’ Ex. M (Dkt.
No. 80-14) includes only excerpts from the Sergienko IPR2014-01166 Declaration and does not
include a page 7 or a page 51. The quotation Defendants present as found on page 7 of Ex. M is
found on page 7 of Ex. Y and the characterization of the argument purportedly on page 51 of Ex.
M appears applicable to the argument on page 51 of Ex. Y.
                                                    44
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 45 of 66 PageID #: 6290




movable or that control of elements necessarily entails moving the elements. Further, the Asserted

Patents expressly provide that pivoting or rotation is an example of motion of the elements rather

than being definitional of the motion. See, e.g., ’905 Patent col.4 ll. 28–32 (“A distinct feature of

the channel micromirrors in the present invention, in contrast to those used in the prior art, is that

the motion, e.g., pivoting (or rotation), of each channel micromirror is under analog control such

that its pivoting angle can be [continuously] adjusted.” (emphasis added)).

    The Court rejects that the “dimensions” recited in the claims refers broadly to any quality of

a beam-deflecting element rather than spatial dimensions, as Plaintiff argues. Plaintiff’s position

does not comport with the use of “dimension” in the Asserted Patents. Rather, the patents use

“dimension” according to its customary “spatial” sense. See, e.g., ’905 Patent col.7 ll.59–63 (“The

corresponding spectral channels diffracted from the diffraction grating 101 are generally elliptical

in cross-section; they may be of the same size as the input beam in one dimension and elongated

in the other dimension.”), col.8 ll.23–26 (“By way of example, the channel micromirrors 103 are

arranged in a one-dimensional array along the x-axis (i.e., the horizontal direction in the figure) .

. ..”), col.9 ll.38–40 (“The fiber collimators serving as the input and output ports may be arranged

in a one-dimensional array, a two-dimensional array, or other desired spatial pattern.”); Merriam-

Webster Dictionary Online, “dimension” (defining “dimension” as “the quality of spatial

extension” and “measure in one direction . . . specifically: one of three coordinates”), Dkt. No.

72-14. The Court understands that “dimension” may have other customary meanings relating to

things such as time, properties of mathematical entities, lifelike qualities, and personality elements.

See Merriam-Webster Dictionary Online, “dimension”). But in the context of the Asserted Patents,

“dimension” refers to spatial dimensions. See Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed.

Cir. 2005) (en banc) (“The construction that stays true to the claim language and most naturally



                                                  45
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 46 of 66 PageID #: 6291




aligns with the patent’s description of the invention will be, in the end, the correct construction.”

(quotation marks omitted)); Trs. of Columbia Univ. v. Symantec Corp., 811 F.3d 1359, 1363 (Fed.

Cir. 2016) (“The only meaning that matters in claim construction is the meaning in the context of

the patent.”).

     Accordingly, the Court construes these terms as follows:

             •   “said [beam-deflecting] elements being . . . controllable in two dimensions”

                 means “said [beam-deflecting] elements being . . . controllable in two spatial

                 dimensions”; and

             •   “controlling . . . said beam-deflecting elements in two dimensions” means

                 “controlling . . . said beam-deflecting elements in two spatial dimensions.”

        F.       “a control unit for controlling each of said beam-deflecting elements”

        Disputed Term                    Plaintiff’s Proposed             Defendants’ Proposed
                                            Construction                      Construction
 “a control unit for controlling    Plain and ordinary meaning.       35 U.S.C. § 112(6) applies as
 each of said beam-deflecting       Capella specifically disagrees    follows:
 elements”                          that construction under 35
                                    U.S.C. §112(f)/¶6 is              Function:
 •   ’905 Patent Claim 24           appropriate.                      • controlling each of said
                                                                         beam-deflecting elements
                                    Alternatively,
                                                                      Structure:
                                    • a controller capable of
                                                                      • indefinite
                                       manipulating each beam-
                                       deflecting element             Alternatively, if § 112, ¶ 6
                                                                      does not apply:
                                                                      • a control unit for
                                                                          controlling (as construed)
                                                                          each of said beam-
                                                                          deflecting elements (as
                                                                          construed)

     The Parties’ Positions

     Plaintiff submits: To one of ordinary skill in the art, a “control unit” refers to known structure,

“namely a controller.” “In computing and especially computer hardware, a controller is a chip

                                                  46
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 47 of 66 PageID #: 6292




(such as a microcontroller), an expansion card, or a stand-alone device that interfaces with a more

peripheral device.” As such, this term is not governed by 35 U.S.C. § 112, ¶ 6. Dkt. No. 72 at 21–

23.

       In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’905 Patent figs.4A, 4B, col.11 ll.42–56,

col.12 ll.6–8. Extrinsic evidence: Sergienko Decl. ¶¶ 109–12, 115–19 (Dkt. No. 72-1); Wikipedia,

The Free Encyclopedia, Controller (computing) 41 (Oct. 10, 2020) (Plaintiff’s Ex. 9, Dkt. No.

72-15).

       Defendants respond: The terms “‘control unit,’ ‘processing unit,’ ‘power management

system,’ and ‘servo-control assembly’ are all indefinite means-plus-function terms.” “Each of

these black boxes is a general-purpose computer or performs recited functions via a general-

purpose computer.” And since the Asserted Patents fail to provide any algorithms for performing

the claim-recited functions, the term renders ’905 Patent Claim 24 indefinite. Dkt. No. 80 at 34–

35.

       In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’905 Patent figs.4A, 4B, col.11 l.25 – col.12

l.26, col.12 ll.30–33. Extrinsic evidence: Sergienko Dep. at 176:18 – 177:22, 180:12 – 181:12

(Defendants’ Ex. R, Dkt. No. 80-19 at 41–44); Sergienko IPR Dep. at 80:12–23, 193:7–13

(Defendants’ Ex. Q, Dkt. No. 80-18 at 8, 23); Willner Decl. ¶¶ 114–15 (Dkt. No. 80-41).

       Analysis

       There appear to be three issues in dispute. First, whether this term should be governed by 35

U.S.C. § 112, ¶ 6. Second, if the term is governed by § 112, ¶ 6, whether the ’905 Patent satisfies



41
     https://en.wikipedia.org/wiki/Controller_(computing)
                                                  47
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 48 of 66 PageID #: 6293




the disclosure requirements of the statute. Third, if the term is not governed by § 112, ¶ 6, whether

the control unit controls beam-deflecting elements as Defendants construe “controlling” and

“beam-deflecting elements.” The Court determines that this term is not governed by § 112, ¶ 6 and

therefore does not address the second issue. With respect to the third issue, the Court reiterates its

above rulings on “beam-deflecting element” and what it means to control a beam-deflecting

element.

    Defendants have not overcome the presumption against applying § 112, ¶ 6. Specifically, the

Court understands that “control unit” refers to a well-known class of structures also known as

controllers. See Sergienko Decl. ¶¶ 110, 112, Dkt. No. 72-1. Indeed, the term “control unit” was

in claims that were addressed in the various IPR and Reissue proceedings and there is no indication

in the record that the term was treated as anything other than a name for structure.

    Accordingly, the Court rejects Defendants’ proposed construction and determines that this

term has its plain and ordinary meaning without the need for further construction.




                                                 48
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 49 of 66 PageID #: 6294




       G.      “a processing unit . . . for . . .”

      Disputed Term                 Plaintiff’s Proposed             Defendants’ Proposed
                                       Construction                      Construction
 “a processing unit                                             35 U.S.C. § 112(6) applies as
 responsive to said power                                       follows:
 levels for controlling said
 beam-deflecting                                                Function:
 elements”                                                      • responsive to said power
                                                                   levels for controlling said
 •   ’905 Patent Claim 25                                          beam-deflecting elements
                                                                   responsive said power levels
                                                                Structure:
                                                                • indefinite
                                                                Alternatively, if § 112, ¶ 6 does
                               Plain and ordinary meaning.      not apply:
                               Capella specifically disagrees   • a processing unit responsive
                               that construction under 35           to said power levels for
                               U.S.C. §112(f)/¶6 is                 controlling (as construed)
                               appropriate.                         said beam-deflecting
                                                                    elements (as construed)
 “a processing unit            Alternatively,                   35 U.S.C. § 112(6) applies as
 responsive to said power      • a processor capable of         follows:
 levels for providing              manipulating each beam-
 control of said channel           deflecting element           Function:
 micromirrors”                                                  • responsive to said power
                                                                   levels for providing control
 •   ’906 Patent Claims 70,                                        of said channel micro
     90, 117                                                       mirrors
                                                                Structure:
                                                                • indefinite
                                                                Alternatively, if § 112, ¶ 6 does
                                                                not apply:
                                                                • a processing unit responsive
                                                                    to said power levels for
                                                                    providing control (as
                                                                    construed) of said channel
                                                                    micromirrors (as construed)

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.



                                                     49
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 50 of 66 PageID #: 6295




       The Parties’ Positions

       Plaintiff submits: To one of ordinary skill in the art, a “processing unit” refers to known

structure, “namely a processor.” “In computing, a processor or processing unit is a digital circuit

which performs operations on some external data source, usually memory or some other data

stream.” As such, this term is not governed by 35 U.S.C. § 112, ¶ 6. Dkt. No. 72 at 23–25.

       In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’905 Patent figs.4A, 4B, col.11 l.25 – col.12

l.61. Extrinsic evidence: Sergienko Decl. ¶¶ 120–23, 126–30 (Dkt. No. 72-1); Wikipedia, The

Free Encyclopedia, Processor (computing) 42 (Nov. 7, 2020) (Plaintiff’s Ex. 10, Dkt. No. 72-16).

       Defendants respond: The terms “‘control unit,’ ‘processing unit,’ ‘power management

system,’ and ‘servo-control assembly’ are all indefinite means-plus-function terms.” “Each of

these black boxes is a general-purpose computer or performs recited functions via a general-

purpose computer.” And since the Asserted Patents fail to provide any algorithms for performing

the claim-recited functions, the terms render claims indefinite. Dkt. No. 80 at 34–35.

       In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’905 Patent figs.4A, 4B, col.11 l.25 – col.12

l.26, col.12 ll.30–33. Extrinsic evidence: Sergienko Dep. at 176:18 – 177:22, 180:12 – 181:12

(Defendants’ Ex. R, Dkt. No. 80-19 at 41–44); Sergienko IPR Dep. at 80:12–23, 193:7–13

(Defendants’ Ex. Q, Dkt. No. 80-18 at 8, 23); Willner Decl. ¶¶ 114–15 (Dkt. No. 80-41).

       Analysis

       There appear to be three issues in dispute. First, whether these terms should be governed by

35 U.S.C. § 112, ¶ 6. Second, if the terms are governed by § 112, ¶ 6, whether the Asserted Patents



42
     https://en.wikipedia.org/wiki/Processor_(computing)
                                                 50
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 51 of 66 PageID #: 6296




satisfies the disclosure requirements of the statute. Third, if the terms are not governed by § 112,

¶ 6, whether the processing unit controls beam-deflecting elements or channel micromirrors as

Defendants construe “controlling,” “beam-deflecting elements,” and “channel micromirrors.” The

Court determines that these terms are not governed by § 112, ¶ 6 and therefore does not address

the second issue. With respect to the third issue, the Court reiterates its above rulings on “beam-

deflecting element” and what it means to control a beam-deflecting element/channel micromirror

and refers to the ruling below regarding “channel micromirrors.”

    Defendants have not overcome the presumption against applying § 112, ¶ 6. Specifically, the

Court understands that “processing unit” refers to a well-known class of structures also known as

processors. See Sergienko Decl. ¶¶ 121, 128, Dkt. No. 72-1. Indeed, the term “processing unit”

was in claims that were addressed in the various IPR and Reissue proceedings and there is no

indication in the record that the term was treated as anything other than a name for structure.

    Accordingly, the Court rejects Defendants’ proposed constructions and determines that these

terms have their plain and ordinary meanings without the need for further construction.




                                                51
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 52 of 66 PageID #: 6297




       H.      “a power-management system configured to manage power levels of at least
               one of the first spectral channels and the second spectral channels”

        Disputed Term                 Plaintiff’s Proposed              Defendants’ Proposed
                                         Construction                       Construction
 “a power-management             Plain and ordinary meaning.        35 U.S.C. § 112(6) applies as
 system configured to manage Capella specifically disagrees         follows:
 power levels of at least one of that construction under 35
 the first spectral channels and U.S.C. §112(f)/¶6 is               Function:
 the second spectral channels” appropriate.                         • manage power levels of at
                                                                       least one of the first
 •   ’905 Patent Claim 44         Alternatively,                       spectral channels and the
                                  • controller (manager) to            second spectral channels
                                     manage power levels            Structure:
                                                                    • indefinite
                                                                    Alternatively, if § 112, ¶ 6
                                                                    does not apply:
                                                                    • plain and ordinary
                                                                        meaning

     The Parties’ Positions

     Plaintiff submits: To one of ordinary skill in the art, a “power-management system” refers to

sufficiently definite structure. As such, this term is not governed by 35 U.S.C. § 112, ¶ 6. Dkt. No.

72 at 25–26.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’905 Patent figs.4A, 4B, col.11 l.25 – col.12

l.61. Extrinsic evidence: Sergienko Decl. ¶¶ 131–32 (Dkt. No. 72-1).

     Defendants respond: The terms “‘control unit,’ ‘processing unit,’ ‘power management

system,’ and ‘servo-control assembly’ are all indefinite means-plus-function terms.” “Each of

these black boxes is a general-purpose computer or performs recited functions via a general-

purpose computer.” And since the Asserted Patents fail to provide any algorithms for performing

the claim-recited functions, the terms render claims indefinite. Dkt. No. 80 at 34–35.




                                                 52
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 53 of 66 PageID #: 6298




    In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’905 Patent figs.4A, 4B, col.11 l.25 – col.12

l.26, col.12 ll.30–33. Extrinsic evidence: Sergienko Dep. at 176:18 – 177:22, 180:12 – 181:12

(Defendants’ Ex. R, Dkt. No. 80-19 at 41–44); Sergienko IPR Dep. at 80:12–23, 193:7–13

(Defendants’ Ex. Q, Dkt. No. 80-18 at 8, 23); Willner Decl. ¶¶ 114–15 (Dkt. No. 80-41).

    Analysis

    There appear to be two issues in dispute. First, whether this term should be governed by 35

U.S.C. § 112, ¶ 6. Second, if the term is governed by § 112, ¶ 6, whether the ’905 Patent satisfies

the disclosure requirements of the statute. The Court determines that this term is not governed by

§ 112, ¶ 6 and therefore does not address the second issue.

    Defendants have not overcome the presumption against applying § 112, ¶ 6. Specifically, the

Court understands that “power management system” refers to a well-known class of structures.

See Sergienko Decl. ¶¶ 131–32, Dkt. No. 72-1. Indeed, the term “power-management system” was

in claims that were addressed in the Reissue proceedings and there is no indication in the record

that the term was treated as anything other than a name for structure.

    Accordingly, the Court rejects Defendants’ proposed construction and determines that this

term has its plain and ordinary meaning without the need for further construction.




                                                 53
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 54 of 66 PageID #: 6299




       I.      “a servo-control assembly . . . for . . .”

        Disputed Term                 Plaintiff’s Proposed            Defendants’ Proposed
                                         Construction                     Construction
 “a servo-control assembly . . .                                 35 U.S.C. § 112(6) applies as
 for monitoring power levels                                     follows:
 of selected ones of selected
 channels”                                                       Function:
                                                                 • monitoring power levels of
 •   ’905 Patent Claim 25                                           selected ones of said spectral
                                                                    channels

                                   Plain and ordinary            Structure:
                                   meaning. Capella              • indefinite
                                   specifically disagrees that   Alternatively, if § 112, ¶ 6 does
                                   construction under 35         not apply:
                                   U.S.C. §112(f)/¶6 is          • plain and ordinary meaning
                                   appropriate.
 “a servo-control assembly . . .                                 35 U.S.C. § 112(6) applies as
 for providing control of said     Alternatively,                follows:
 channel micromirrors and          • “servo” means: a
 thereby maintaining a                 controller that uses      Function:
 predetermined coupling of             feedback to control       • providing control of said
 each reflected spectral               power                        channel micromirrors and
 channel into one of said fiber    • “assembly” means “a            thereby maintaining a
 collimator output ports”              collection of parts or       predetermined coupling of
                                       components”                  each reflected spectral
 •   ’906 Patent Claim 69                                           channel into one of said fiber
                                                                    collimator output ports
                                                                 Structure:
                                                                 • indefinite
                                                                 Alternatively, if § 112, ¶ 6 does
                                                                 not apply:
                                                                 • plain and ordinary meaning




                                                 54
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 55 of 66 PageID #: 6300




        Disputed Term                Plaintiff’s Proposed          Defendants’ Proposed
                                        Construction                   Construction
 “a servo-control assembly . . .                              35 U.S.C. § 112(6) applies as
 for maintaining a                                            follows:
 predetermined coupling of
 each reflected spectral                                      Function:
 channel into one of said fiber                               • maintaining a predetermined
 collimator output ports”                                        coupling of each reflected
                                                                 spectral channel into one of
 •   ’906 Patent Claim 89                                        said fiber collimator output
                                                                 port
                                                              Structure:
                                                              • indefinite
                                                              Alternatively, if § 112, ¶ 6 does
                                                              not apply:
                                                              • plain and ordinary meaning
 “a servo-control assembly, in                                35 U.S.C. § 112(6) applies as
 communication with said                                      follows:
 channel micromirrors and
 said output ports, for                                       Function:
 providing control of said                                    • providing control of said
 channel micromirrors and                                        channel micromirrors and
 thereby maintaining a                                           thereby maintaining a
 predetermined coupling of                                       predetermined coupling of
 each reflected spectral                                         each reflected spectral
 channel into one of said                                        channel into one of said
 output ports”                                                   output ports
                                                              Structure:
 •   ’906 Patent Claim 116
                                                              • indefinite
                                                              Alternatively, if § 112, ¶ 6 does
                                                              not apply:
                                                              • plain and ordinary meaning

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: To one of ordinary skill in the art, a “servo-control assembly” refers to

known structure, “namely a servo.” “A servo is a foundational building block of optical systems,



                                                   55
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 56 of 66 PageID #: 6301




and is well-known in the art. Servos provide corrective control based on feedback.” As such, this

term is not governed by 35 U.S.C. § 112, ¶ 6. Dkt. No. 72 at 26–27.

      In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’905 Patent figs.4A, 4B, col.11 l.25 – col.12

l.61. Extrinsic evidence: Sergienko Decl. ¶¶ 141, 143, 146–48 (Dkt. No. 72-1); Merriam-Webster

Dictionary Online, “assembly” 43 (Plaintiff’s Ex. 11, Dkt. No. 72-17).

      Defendants respond: The terms “‘control unit,’ ‘processing unit,’ ‘power management

system,’ and ‘servo-control assembly’ are all indefinite means-plus-function terms.” “Each of

these black boxes is a general-purpose computer or performs recited functions via a general-

purpose computer.” And since the Asserted Patents fail to provide any algorithms for performing

the claim-recited functions, the terms render claims indefinite. Dkt. No. 80 at 34–35.

      In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’905 Patent figs.4A, 4B, col.11 l.25 – col.12

l.26, col.12 ll.30–33. Extrinsic evidence: Sergienko Dep. at 176:18 – 177:22, 180:12 – 181:12

(Defendants’ Ex. R, Dkt. No. 80-19 at 41–44); Sergienko IPR Dep. at 80:12–23, 193:7–13

(Defendants’ Ex. Q, Dkt. No. 80-18 at 8, 23); Willner Decl. ¶¶ 114–15 (Dkt. No. 80-41).

      Analysis

      There appear to be two issues in dispute. First, whether these terms should be governed by 35

U.S.C. § 112, ¶ 6. Second, if these terms are governed by § 112, ¶ 6, whether the Asserted Patents

satisfy the disclosure requirements of the statute. The Court determines that these terms are not

governed by § 112, ¶ 6 and therefore does not address the second issue.




43
     https://www.merriam-webster.com/dictionary/assembly
                                                 56
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 57 of 66 PageID #: 6302




     Defendants have not overcome the presumption against applying § 112, ¶ 6. Specifically, the

Court understands that “servo-control assembly” refers to a well-known class of structures. See

Sergienko Decl. ¶¶ 142–43, Dkt. No. 72-1. Indeed, the term “servo-control assembly” was in

claims that were addressed in the various IPR and Reissue proceedings and there is no indication

in the record that the term was treated as anything other than a name for structure.

     Accordingly, the Court rejects Defendants’ proposed constructions and determines that these

terms have their plain and ordinary meanings without the need for further construction.

        J.     “channel micromirrors,” “mirror[s],” “micromirror[s],” and
               “micromachined mirror[s]”

        Disputed Term                   Plaintiff’s Proposed            Defendants’ Proposed
                                            Construction                     Construction
 “channel micromirrors”            Mirrored or reflective            [a movable mirror] /
                                   surfaces for reflecting light.    [movable mirrors, each]
 •   ’906 Patent Claims 68,        One of ordinary skill in the      assigned to a specific spectral
     89, 100, 115                  art would understand              channel
 “mirror[s]”                       “micromirrors” and
                                   “micromachined mirrors” to
 •   ’905 Patent Claim 29          mean small mirrored or
                                   reflective surfaces for
 “micromirror[s]”                  reflecting light. A “channel
                                   micromirror,” in light of the
 •   ’905 Patent Claim 46          specifications and claims,
 “micromachined mirror[s]”         means a small mirror that is
                                   positioned to receive one of
 •   ’905 Patent Claim 35          the spectral channels.


     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: A “mirror” is a mirrored or reflective surface for reflecting light. The terms

“micromirror” and “micromachined mirror” each refers to small mirrors. And a “channel

micromirror” is “a small minor or reflective surface[] that [is] positioned to receive one of the


                                                   57
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 58 of 66 PageID #: 6303




spectral channels.” None of these mirrors are necessarily movable or assigned to a specific spectral

channel. Dkt. No. 72 at 28–29.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’905 Patent col.4 ll.9–16, col.9 ll.22–25.

Extrinsic evidence: Sergienko Decl. ¶¶ 150–51 (Dkt. No. 72-1).

     Defendants respond: The ordinary meaning of “channel micromirror” is a “movable mirror

assigned to a specific spectral channel.” The Asserted Patents acknowledge and expressly reiterate

this meaning and its importance to the invention (citing, e.g., ’905 Patent col.4 ll.9–16, col.4 ll.19–

22). And the patents describe that micromachined mirrors and other beam-deflecting elements are

species of channel micromirrors and thus have the characteristics of the channel micromirrors

(citing id. at col.9 ll.22–25). Dkt. No. 80 at 19–23.

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’905 Patent, at [57] Abstract, col.4 ll.9–16,

col.4 ll.19–26, col.7 ll.20–23, col.8 ll.30–32, col.8 ll.38–41, col.8 ll.64–67, col.9 ll.22–31, col.9

ll.43–48. Extrinsic evidence: Sergienko Dep. at 142:16 – 144:16 (Defendants’ Ex. R, Dkt. No.

80-19 at 36–38); Sergienko IPR2014-01166 Decl. 44 ¶ 58 (Defendants’ Ex. M, Dkt. No. 80-14);

Sergienko IPR2014-01276 Decl. 45 ¶ 58 (Defendants’ Ex. N, Dkt. No. 80-15); Sergienko IPR2015-




44
   Declaration of Dr. Alexander V. Sergienko in Support of the Patent Owner Response, Cisco
Systems, Inc. v. Capella Photonics, Inc., IPR2014-01166 (Patent No. RE42,368) (P.T.A.B. May
7, 2015), exhibit 2004.
45
   Declaration of Dr. Alexander V. Sergienko in Support of the Patent Owner Response, Cisco
Systems, Inc. v. Capella Photonics, Inc., IPR2014-01276 (Patent No. RE42,678) (P.T.A.B. May
18, 2015), exhibit 2004.
                                                  58
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 59 of 66 PageID #: 6304




00726 Decl. 46 ¶ 69 (Defendants’ Ex. U, Dkt. No. 80-22); Sergienko IPR2015-00727 Decl. 47 ¶ 69

(Defendants’ Ex. V, Dkt. No. 80-23).

     Plaintiff replies: Defendants seek to improperly limit claim scope to an exemplary

embodiment. Dkt. No. 83 at 11.

     Analysis

     There appear to be two issues in dispute. First, whether all the mirror terms necessarily refer

to “channel micromirrors.” They do not. Second, whether each of the various mirrors are: (1)

movable and (2) assigned to a specific spectral channel. While the channel micromirrors

necessarily have these attributes, the others are not so limited.

     Not all mirrors in the Asserted Patents are “channel micromirrors.” For example, the Asserted

Patents provide that “[t]he channel micromirrors may be provided by silicon micromachined

mirrors, reflective ribbons (or membranes), or other types of beam-deflecting elements known in

the art.” ’905 Patent col.9 ll.22–25. As set forth above in the section on beam-deflecting elements,

the Court is not convinced that micromachined mirrors, ribbons, and beam-deflecting elements are

species of channel micromirrors. Rather, these are elements that can “provide” the channel

micromirrors. The patents also describe mirrors that work with channel micromirrors but are not,

and do not provide, the channel micromirrors. See, e.g., id. at fig.2A, col.9 l.57 – col.10 l.11

(describing “collimator-alignment mirrors 220-1 through 220-N” that are distinct from the channel

micromirrors). Finally, the fact that some claims recite “channel micromirrors” and others claims




46
   Declaration of Dr. Alexander V. Sergienko in Support of the Patent Owner Response, Cisco
Systems, Inc. v. Capella Photonics, Inc., IPR2015-00726 (Patent No. RE42,368) (P.T.A.B. Dec.
23, 2015), exhibit 2033.
47
   Declaration of Dr. Alexander V. Sergienko in Support of the Patent Owner Response, Cisco
Systems, Inc. v. Capella Photonics, Inc., IPR2015-00727 (Patent No. RE42,678) (P.T.A.B. Dec.
23, 2015), exhibit 2033.
                                                 59
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 60 of 66 PageID #: 6305




recite other types of mirrors suggest that not all mirrors in the claims are channel micromirrors.

See Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1349 (Fed. Cir. 2012)

(recognizing “when different words are used in separate claims, they are presumed to have

different meanings” (internal citation omitted)).

    The Asserted Patents describe movability and assignment to a specific spectral channel as

inherent features of the channel micromirrors of the present invention. For instance, the patents

provide:

       The channel micromirrors are individually controllable and movable, e.g.,
       continuously pivotable (or rotatable), so as to reflect the spectral channels into
       selected ones of the output ports. As such, each channel micromirror is assigned
       to a specific spectral channel, hence the name “channel micromirror”. And each
       output port may receive any number of the reflected spectral channels.

       A distinct feature of the channel micromirrors in the present invention, in
       contrast to those used in the prior art, is that the motion, e.g., pivoting (or
       rotation), of each channel micromirror is under analog control such that its pivoting
       angle can be continuously adjusted. This enables each channel micromirror to scan
       its corresponding spectral channel across all possible output ports and thereby direct
       the spectral channel to any desired output port.

’905 Patent col.4 ll.11–26 (emphasis added); see also, id. at col.7 ll.26–29 (“As such, each channel

micromirror is assigned to a specific spectral channel, hence the name “channel micromirror”.);

id. at col.8 ll.38–40 (“As described above, a unique feature of the present invention is that the

motion of each channel micromirror is individually and continuously controllable . . ..”). These

passages clearly establish that the term “channel micromirror” inherently carries the meaning that

it is assigned to a specific spectral channel and that the channel micromirrors of the “present

invention” are inherently movable.

    Accordingly, the Court rejects Defendants’ proposed constructions, determines that

“mirror[s],” “micromirror[s],” and “micromachined mirror[s]” have their plain and ordinary




                                                60
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 61 of 66 PageID #: 6306




meanings without the need for further construction, and construes “channel micromirror” as

follows:

            •   “channel micromirror” means “movable micromirror assigned to a specific

                spectral channel.”

       K.       “corresponding”

        Disputed Term                     Plaintiff’s Proposed         Defendants’ Proposed
                                             Construction                  Construction
 “corresponding”                     Plain and ordinary meaning.   in one-to-one correspondence

 •   ’905 Patent Claims 23,          Alternatively,
     47, 49, 51                      • assigned
 •   ’906 Patent Claims 68,
     89, 100, 115, 133

     The Parties’ Positions

     Plaintiff submits: The term “corresponding” is used in a variety of contexts in the Asserted

Patents and is not limited to a “one-to-one correspondence.” Limiting “corresponding” to a one-

to-one correspondence would improperly limit language in some claims and render language in

other claims superfluous. And the patents express “one-to-one correspondence” where that

meaning is intended. Dkt. No. 72 at 29–30.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’905 col.7 ll.42–45, col.7 ll.57–61, col.10

ll.2–9, col.13 ll.16–21. Extrinsic evidence: Sergienko Decl. ¶¶ 152–54 (Dkt. No. 72-1).

     Defendants respond: The language of the claims requires one-to-one correspondence. And as

described in the Asserted Patents, each spectral channel is necessarily associated with one beam-

deflecting element. Dkt. No. 80 at 32–34.




                                                      61
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 62 of 66 PageID #: 6307




    In addition to the claims themselves, Defendants cite the following intrinsic evidence to

support their position: ’905 Patent col.4 ll.14–16, col.4 ll.23–26, col.7 ll.12–20, col.7 ll.26–27,

col.8 ll.42–45, col.8 ll.64–67, col.10 ll.2–9, col.13 ll.16–21.

    Analysis

    The issue in dispute distills to whether “corresponding” in the claims necessarily requires a

one-to-one correspondence. It does not.

    Defendants have not identified anything that rises to the exacting standard for lexicography

or disclaimer such that “corresponding” should be limited to one-to-one correspondence. The

Asserted Patents use the term “one-to-one correspondence” in describing certain embodiments.

See, e.g., ’905 Patent col.7 ll.12–17 (“The diffraction grating 101 angularly separates the multi-

wavelength optical signal into multiple spectral channels, which are in turn focused by the focusing

lens 102 into a spatial array of distinct spectral spots (not shown in FIG. 1A) in a one-to-one

correspondence.”), col.10 ll.2–5 (“The collimator-alignment mirrors 220-2 through 220-N are

designated to the output ports 110-2 through 110-N in a one-to-one correspondence . . ..”). The

fact that this correspondence is expressed as “one-to-one” correspondence suggests that

“correspondence” is not inherently one-to-one. See Phillips v. AWH Corp., 415 F.3d 1303, 1314

(Fed. Cir. 2005) (en banc) (noting that the use of the term “steel baffles” “strongly implies that the

term ‘baffles’ does not inherently mean objects made of steel”). This distinction also shows up in

the claims. For example, Claim 133 of the ’906 Patent provides “focusing said spectral channels

onto a spatial array of corresponding beam-deflecting elements, whereby each beam-deflecting

element receives one of said spectral channels.” ’906 Patent col.26 ll.10–13. This language

expresses that each “corresponding” element “receives one of” the channels. That such a limitation

is expressed in the claims suggests that it is not inherent to “corresponding,” as would be the case



                                                  62
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 63 of 66 PageID #: 6308




if corresponding necessarily required one-to-one correspondence. On balance, the evidence

suggests that “corresponding” alone does not carry the meaning Defendants advocate.

     Accordingly, the Court rejects Defendants’ proposed construction and determines that

“corresponding” has its plain and ordinary meaning without the need for further construction.

       L.      “. . . individually . . . controllable,” “. . . individually pivotable”

        Disputed Term                    Plaintiff’s Proposed            Defendants’ Proposed
                                            Construction                      Construction
 “said elements being               plain an ordinary meaning        each [channel micromirror (as
 individually . . . controllable”                                    construed) / beam-deflecting
                                                                     element (as construed)] being
 •   ’905 Patent Claims 23,                                          [controlled (as construed) /
     47, 49                                                          pivoted] separately from all
 “said channel micromirrors . .                                      other [channel micromirrors
 . being individually . . .                                          (as construed) / beam-
 controllable”                                                       deflecting elements (as
                                                                     construed)]
 •   ’906 Patent Claims 68,
     115
 “said channel micromirrors
 being individually
 controllable”

 •   ’906 Patent Claim 89
 “said channel micromirrors
 being individually . . .
 controllable”

 •   ’906 Patent Claim 100
 “said auxiliary channel
 micromirrors are individually
 pivotable”

 •   ’906 Patent Claim 127

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.




                                                   63
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 64 of 66 PageID #: 6309




    The Parties’ Positions

    Plaintiff submits: The word “individually” in these terms “is used in a normal sense to mean

that each element can be controlled.” While the individual beam-deflecting elements may be

controlled separately from the other beam-deflecting elements, “separate control is not required.”

Dkt. No. 72 at 30–31.

    In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’905 Patent col.4 ll.11–14, col.5 l.64 – col.6

l.2. Extrinsic evidence: Sergienko Decl. ¶¶ 155–56 (Dkt. No. 72-1).

    Defendants respond: The word “individually” in these terms “is used in its ordinary sense to

mean that each element or micromirror is being controlled separately from the other elements or

micromirrors.” Dkt. No. 80 at 30–31.

    In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’905 Patent col.5 l.64 – col.6 l.2, col.9 ll.26–

29. Extrinsic evidence: The American Heritage Dictionary at 658 (2d college ed. 1991),

“individually” (Defendants’ Ex. Z, Dkt. No. 80-27 at 4); Webster’s New World Dictionary at 688

(3d college ed. 1994), “individually” (Defendants’ Ex. AA, Dkt. No. 80-28 at 4).

    Analysis

    The issue in dispute appears to distill to whether individually controllable elements are

necessarily controlled separately from other elements. They are not necessarily controlled

separately, but they are necessarily separately controllable.

    Each of these terms is directed to capability rather than action. As recited, each of the elements

(or micromirrors or channel micromirrors) is individually “controllable” or “pivotable.” This

plainly does not require actual control, individual or otherwise. Thus, the Court rejects Defendants’



                                                  64
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 65 of 66 PageID #: 6310




proposed “being controlled” and “being pivoted” language. Further, the claim language does not

preclude any capability. Thus, elements that are controllable both individually and collectively are

still controllable individually. Even if at times, in operation, they are controlled collectively.

      Accordingly, the Court construes these terms as follows:

            •   “said elements being individually . . . controllable” means “each of the elements

                being controllable separately from the other elements”;

            •   “said channel micromirrors . . . being individually . . . controllable” means “each

                of the micromirrors being controllable separately from the other micromirrors”;

            •   “said channel micromirrors being individually controllable” means “each of the

                channel micromirrors being controllable separately from the other channel

                micromirrors”;

            •   “said channel micromirrors being individually . . . controllable” means “each of

                the channel micromirrors being controllable separately from the other channel

                micromirrors”; and

            •   “said auxiliary channel micromirrors are individually pivotable” means “each of

                the auxiliary channel micromirrors being pivotable separately from the other

                auxiliary channel micromirrors.”

IV.     CONCLUSION

      The Court adopts the constructions above for the disputed terms. Furthermore, the parties

should ensure that all testimony that relates to the terms addressed in this Order is constrained by

the Court’s reasoning. However, in the presence of the jury the parties should not expressly or

implicitly refer to each other’s claim construction positions and should not expressly refer to any

portion of this Order that is not an actual construction adopted by the Court. The references to the


                                                  65
Case 2:20-cv-00077-JRG Document 99 Filed 02/09/21 Page 66 of 66 PageID #: 6311




claim construction process should be limited to informing the jury of the constructions adopted by

the Court.
        SIGNED this 3rd day of January, 2012.
        SIGNED this 9th day of February, 2021.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                               66
